UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	August 1, 2015 — January 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Semiannual report 1 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Summary of dividend reinvestment plans 16 Financial statements 18 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: In markets around the world, 2016 began with a sharp downturn, driven mainly by fears of weak global growth. Equity and fixed-income markets are again showing some of the negative trends seen during late summer of 2015. Generally speaking, only high-quality bonds appear to be weathering the storm. Of course, as in any downturn, attractive valuation opportunities may be emerging. While economic growth may be muted in many parts of the world, notably in China and in emerging markets, the U.S. economy appears to be among the more resilient. The unemployment rate has fallen below 5%, with some signs of moderate wage growth and solid housing market conditions. Low energy prices, while a negative for energy companies, mean more money in consumers’ pockets, helping to buoy consumption. Moreover, divergent economic policies among central banks around the globe may create potential opportunities for capturing growth. Although no one can predict where markets will head going forward, Putnam’s experienced portfolio managers are actively seeking fundamental insights to maneuver in all types of conditions, relying on a proprietary global research framework to help guide their investment decisions. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended January 31, 2016, as well as an outlook for the coming months. For questions on market turbulence, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * Returns for the six-month period are not annualized, but cumulative. 4 Premier Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like for the six months ending January31, 2016? The market was eventful, often volatile, and challenging overall. A major development during the period was the Federal Reserve’s first hike in its target for short-term interest rates in nearly a decade. Although the increase was anticipated, the timing and magnitude of it generated considerable speculation until the Fed’s official announcement on December16, 2015. Amid an environment of increasing risk aversion on the part of investors, government bonds and other higher-quality securities performed well, while riskier assets, such as high-yield bonds, experienced substantial volatility. Energy- and commodity-related securities performed the worst. U.S. Treasury Inflation-Protected Securities [TIPS] suffered amid stubbornly low inflation. Meanwhile, emerging-market debt rebounded strongly in the fall, overcoming multiple threats including China’s economic slowdown and currency headwinds. Longer-term U.S. Treasury yields fell sharply in January, with the 10-year yield ending the month at 1.92%, the low for the period. As the period concluded, market participants continued to grapple with a variety of concerns, including slowing growth in China; still-falling oil prices; the vulnerability of U.S. growth to external shocks; and the health of large banks, especially in Europe. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/16. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on page 14. Premier Income Trust 5 The fund lagged its benchmark by a significant margin during the period. What factors hampered its relative performance? It’s important to point out that the fund’s benchmark comprises U.S. Treasury and agency securities, and these market sectors generally outpaced the more credit-sensitive categories during the reporting period. Our strategy of investing in a variety of out-of-benchmark sectors — such as high-yield bonds and commercial mortgage-backed securities [CMBS] — which has served the fund well over the long term, did not work as well this past six months. Looking at specific strategies, corporate credit was the primary detractor, as our allocation to high-yield bonds was hampered by concerns about slowing global growth, falling energy prices, and liquidity concerns sparked by heavy outflows from high-yield funds. High-yield spreads — the yield advantage offered over comparable-maturity Treasuries — spiked during the period as bond prices fell. Mortgage-credit strategies also weighed on the fund’s relative performance. Our positions in mezzanine CMBS were negatively affected by the risk-off sentiment that permeated the marketplace. Late in the period, an increase in new supply entering a generally risk-averse market also worked against CMBS returns. Holdings of non-agency residential mortgage-backed securities also detracted due to investor risk aversion. Credit qualities are shown as a percentage of net assets as of 1/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Premier Income Trust As a whole, global interest-rate and yield-curve strategies also dampened the fund’s performance. In the United States, the portfolio was positioned for a rising-rate environment, resulting in a duration that was shorter than that of the benchmark. However, investor demand for U.S. Treasuries and other perceived safe-haven securities caused longer-term rates to decline during the period, particularly in January. Consequently, our short-duration positioning hampered the fund’s return. Internationally, our interest-rate and yield-curve strategies generated positive results and partially offset the negative impact of our U.S. positioning. Our holdings in Greece were of particular note, as they benefited from the country’s August agreement for a new bailout program, and the reelection of Prime Minister Alexis Tsipras in September. Which other holdings and strategies had a notable impact on the fund’s performance? Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced negative This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 1/31/16. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Premier Income Trust 7 results amid the broad risk-off sentiment. Additionally, investors were concerned that lower interest rates could spur an increased level of mortgage refinancing that would accelerate prepayment speeds on existing securities. On the positive side, a strategy that benefited from the increasing yield differential between mortgage rates and U.S. Treasury yields aided performance, but was not enough to fully offset the weakness of our IO CMO positions. Elsewhere, active currency strategies modestly detracted on a net basis. A strengthening U.S. dollar worked against our long positions in the Mexican peso and British pound sterling. Our short position in the euro in the portfolio also detracted. Conversely, short positions in the Canadian dollar and Japanese yen, the latter of which was held only during the first few months of the period, contributed to our currency program. Lastly, exposure to emerging-market debt had a neutral impact on performance. Gains during the first four months of the period were negated by poor results in December and January. Holdings in Argentina contributed the most, fueled by the election of a new president who has expressed support for resolving the country’s long-standing dispute with holdout creditors. On the downside, an allocation to Venezuela was the primary detractor, as the bonds of this energy-producing nation were pulled down by declining oil prices and general risk aversion. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Data in the chart reflect a new calculation methodology put into effect within the past six months. 8 Premier Income Trust How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s yield-curve positioning. In addition, we employed interest-rate swaps to gain exposure to rates in various countries. We also utilized options to hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. Additionally, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. We employed credit default swaps to hedge the fund’s credit and market risks, and to gain exposure to specific sectors and securities. Lastly, we utilized currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? We believe U.S. gross domestic product may continue to grow at a rate near 2% over the next year. Additionally, we expect that the Fed will continue to raise the federal funds rate in 2016 if economic data indicate that it is appropriate to continue normalizing monetary policy. We believe, however, that these increases will likely occur at a slower pace than in past recoveries and that the magnitude of tightening will depend on factors such as employment levels, inflation, oil prices, U.S. dollar strength, and financial market volatility. How do you plan to position the fund in light of this outlook? We expect to continue de-emphasizing interest-rate risk because, due to low rates, we believe fixed-income investors are not getting compensated adequately for assuming this risk. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Premier Income Trust 9 Following the volatility during the period that resulted in higher yields over Treasuries for bonds carrying credit risk, we think the valuations for sectors such as high-yield bonds and CMBS are even more attractive. Moreover, we believe the fundamentals for these sectors in the form of corporate earnings, revenues, and cash flows, remain generally supportive. That said, given the potential for continued periods of volatility fueled by macroeconomic developments, we will take a cautious approach toward adding risk to the fund. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Michael V. Salm, and Paul D. Scanlon, CFA. 10 Premier Income Trust HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Premier Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 1/31/16 NAV Market price Annual average Life of fund (since 2/29/88) 6.56% 6.42% 10 years 54.87 66.80 Annual average 4.47 5.25 5 years 12.11 2.06 Annual average 2.31 0.41 3 years 2.47 1.59 Annual average 0.82 0.53 1 year –3.55 –2.16 6 months –5.94 –4.28 Performance assumes reinvestment of distributions and does not account for taxes. Performance includes the deduction of management fees and administrative expenses. Comparative index returns For periods ended 1/31/16 Lipper General Bond Barclays Government Funds (closed-end) Bond Index category average* Annual average Life of fund (since 2/29/88) 6.24% 7.10% 10 years 52.86 91.47 Annual average 4.33 6.35 5 years 17.01 37.13 Annual average 3.19 6.24 3 years 6.01 9.64 Annual average 1.96 3.02 1 year 0.44 –3.11 6 months 2.05 –5.11 Index and Lipper results should be compared with fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/16, there were 35, 28, 23, 21, 17, and 3 funds, respectively, in this Lipper category. 12 Premier Income Trust Fund price and distribution information For the six-month period ended 1/31/16 Distributions Number 6 Income $0.156 Capital gains — Total Share value NAV Market price 7/31/15 $5.72 $5.10 1/31/16 5.23 4.73 Current rate (end of period) NAV Market Price Current dividend rate* 5.97% 6.60% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/15 NAV Market price Annual average Life of fund (since 2/29/88) 6.75% 6.59% 10 years 62.45 78.47 Annual average 4.97 5.96 5 years 18.94 9.94 Annual average 3.53 1.91 3 years 9.32 7.97 Annual average 3.02 2.59 1 year –1.72 0.20 6 months –1.83 0.13 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Premier Income Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Premier Income Trust Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2015, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2015, up to 10% of the fund’s common shares outstanding as of October 7, 2015. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2016, Putnam employees had approximately $463,000,000 and the Trustees had approximately $124,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Premier Income Trust 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent 16 Premier Income Trust distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Premier Income Trust 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Premier Income Trust The fund’s portfolio 1/31/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (72.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.3%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, February 1, 2046 $24,000,000 $25,312,500 U.S. Government Agency Mortgage Obligations (68.2%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, March 1, 2046 5,000,000 5,580,469 5 1/2s, TBA, February 1, 2046 5,000,000 5,580,469 5 1/2s, TBA, February 1, 2046 5,000,000 5,435,156 4s, TBA, February 1, 2046 2,000,000 2,136,406 3 1/2s, TBA, March 1, 2046 80,000,000 83,550,000 3 1/2s, TBA, February 1, 2046 98,000,000 102,633,950 3s, TBA, March 1, 2046 73,000,000 74,331,681 3s, TBA, February 1, 2046 118,000,000 120,424,534 Total U.S. government and agency mortgage obligations (cost $420,608,125) MORTGAGE-BACKED SECURITIES (50.9%)* Principal amount Value Agency collateralized mortgage obligations (16.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.081s, 2037 $130,748 $214,748 IFB Ser. 2979, Class AS, 22.713s, 2034 19,831 21,985 IFB Ser. 3072, Class SM, 22.236s, 2035 250,450 394,999 IFB Ser. 3072, Class SB, 22.09s, 2035 224,331 353,777 Ser. 4122, Class TI, IO, 4 1/2s, 2042 4,497,505 707,008 Ser. 4000, Class PI, IO, 4 1/2s, 2042 2,553,898 391,002 Ser. 4024, Class PI, IO, 4 1/2s, 2041 4,400,833 730,780 Ser. 4546, Class TI, 4s, 2045 8,626,000 1,353,419 Ser. 4462, IO, 4s, 2045 4,181,672 766,751 Ser. 4425, IO, 4s, 2045 12,339,029 1,697,604 Ser. 4452, Class QI, IO, 4s, 2044 9,115,658 1,505,152 Ser. 4193, Class PI, IO, 4s, 2043 6,605,415 1,019,354 Ser. 4062, Class DI, IO, 4s, 2039 10,695,072 1,140,049 Ser. 4501, Class BI, IO, 3 1/2s, 2043 9,168,177 1,303,600 Ser. 4122, Class AI, IO, 3 1/2s, 2042 7,740,622 1,024,456 Ser. 4122, Class CI, IO, 3 1/2s, 2042 7,013,854 928,270 Ser. 4105, Class HI, IO, 3 1/2s, 2041 3,538,931 473,078 Ser. 4166, Class PI, IO, 3 1/2s, 2041 5,458,488 750,329 Ser. 304, Class C37, IO, 3 1/2s, 2027 4,490,513 498,353 Ser. 4165, Class TI, IO, 3s, 2042 15,563,559 1,699,541 Ser. 4183, Class MI, IO, 3s, 2042 7,040,841 770,268 Ser. 4210, Class PI, IO, 3s, 2041 4,827,300 407,303 Ser. 304, Class C45, IO, 3s, 2027 5,798,682 585,404 FRB Ser. 57, Class 1AX, IO, 0.379s, 2043 3,628,599 38,964 Ser. 3326, Class WF, zero%, 2035 2,487 2,020 Premier Income Trust 19 MORTGAGE-BACKED SECURITIES (50.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.341s, 2036 $201,439 $395,347 IFB Ser. 07-53, Class SP, 22.636s, 2037 218,826 356,615 IFB Ser. 08-24, Class SP, 21.719s, 2038 212,724 306,931 IFB Ser. 05-75, Class GS, 18.971s, 2035 180,451 256,058 IFB Ser. 05-83, Class QP, 16.285s, 2034 263,134 350,090 IFB Ser. 13-41, Class SP, IO, 5.774s, 2040 2,566,241 282,877 IFB Ser. 13-18, Class SB, IO, 5.724s, 2041 3,533,592 513,784 IFB Ser. 12-56, Class SG, IO, 5.574s, 2039 13,433,049 1,592,501 Ser. 374, Class 6, IO, 5 1/2s, 2036 405,314 79,812 Ser. 12-132, Class PI, IO, 5s, 2042 5,914,557 969,597 Ser. 378, Class 19, IO, 5s, 2035 1,268,091 224,579 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 1,793,641 400,484 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 13,100,227 1,810,478 Ser. 409, Class 81, IO, 4 1/2s, 2040 6,017,743 987,102 Ser. 409, Class 82, IO, 4 1/2s, 2040 7,462,113 1,226,503 Ser. 366, Class 22, IO, 4 1/2s, 2035 374,896 20,402 Ser. 15-88, Class QI, IO, 4s, 2044 7,710,596 881,950 Ser. 418, Class C24, IO, 4s, 2043 5,470,288 1,046,962 Ser. 13-41, Class IP, IO, 4s, 2043 4,818,676 777,590 Ser. 13-44, Class PI, IO, 4s, 2043 4,572,044 658,124 Ser. 13-60, Class IP, IO, 4s, 2042 3,485,815 550,013 Ser. 12-96, Class PI, IO, 4s, 2041 2,886,610 403,077 Ser. 409, Class C16, IO, 4s, 2040 4,633,335 731,251 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 6,421,900 637,436 Ser. 12-145, Class TI, IO, 3s, 2042 6,987,701 620,508 Ser. 13-35, Class IP, IO, 3s, 2042 6,173,644 613,988 Ser. 13-53, Class JI, IO, 3s, 2041 5,339,728 570,283 Ser. 13-23, Class PI, IO, 3s, 2041 6,180,185 492,993 FRB Ser. 03-W10, Class 1, IO, 0.753s, 2043 F 549,245 9,041 Ser. 99-51, Class N, PO, zero%, 2029 26,360 23,724 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.427s, 2025 758,000 724,536 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.977s, 2025 653,000 637,524 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.427s, 2025 1,604,000 1,474,211 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.427s, 2025 307,000 283,956 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.719s, 2030 2,677,806 56,903 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.724s, 2043 2,572,087 439,467 IFB Ser. 11-70, Class SH, IO, 5.465s, 2041 4,525,484 783,099 Ser. 14-122, Class IC, IO, 5s, 2044 3,701,429 726,220 Ser. 14-25, Class MI, IO, 5s, 2043 3,071,022 506,719 Ser. 15-187, Class KI, IO, 5s, 2043 10,698,747 1,418,472 Ser. 13-22, Class IE, IO, 5s, 2043 7,343,783 1,384,314 20 Premier Income Trust MORTGAGE-BACKED SECURITIES (50.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-22, Class OI, IO, 5s, 2043 $6,464,406 $1,216,317 Ser. 13-3, Class IT, IO, 5s, 2043 3,608,517 678,921 Ser. 13-6, Class IC, IO, 5s, 2043 3,329,462 634,928 Ser. 12-146, IO, 5s, 2042 3,259,184 614,780 Ser. 13-6, Class CI, IO, 5s, 2042 2,462,604 419,603 Ser. 13-130, Class IB, IO, 5s, 2040 2,337,337 178,182 Ser. 13-16, Class IB, IO, 5s, 2040 2,459,445 106,609 Ser. 11-41, Class BI, IO, 5s, 2040 1,574,134 127,128 Ser. 10-35, Class UI, IO, 5s, 2040 F 1,878,627 349,503 Ser. 10-20, Class UI, IO, 5s, 2040 3,434,277 602,716 Ser. 10-9, Class UI, IO, 5s, 2040 15,542,121 2,919,836 Ser. 09-121, Class UI, IO, 5s, 2039 7,232,385 1,356,651 Ser. 15-79, Class GI, IO, 5s, 2039 3,067,337 557,059 Ser. 14-147, Class IJ, IO, 4 1/2s, 2044 5,949,686 843,189 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 6,521,517 1,110,640 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 1,420,885 230,453 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,143,267 60,745 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 430,848 50,625 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 6,756,591 1,168,958 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 6,093,909 1,024,587 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 6,859,739 1,133,736 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 4,100,264 693,129 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 2,817,725 620,238 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,500,728 142,749 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 4,572,374 370,271 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,366,435 62,132 Ser. 15-186, Class AI, IO, 4s, 2045 13,918,848 2,256,384 Ser. 15-53, Class MI, IO, 4s, 2045 6,557,913 1,471,838 Ser. 15-40, IO, 4s, 2045 7,597,235 1,616,008 Ser. 14-4, Class IC, IO, 4s, 2044 3,124,848 513,326 Ser. 13-165, Class IL, IO, 4s, 2043 2,808,698 465,794 Ser. 12-56, Class IB, IO, 4s, 2042 2,734,794 438,842 Ser. 12-47, Class CI, IO, 4s, 2042 7,040,876 1,132,774 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 8,999,500 1,094,339 Ser. 13-76, IO, 3 1/2s, 2043 12,284,580 1,414,201 Ser. 13-28, IO, 3 1/2s, 2043 3,916,894 476,300 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 5,850,894 681,746 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 8,402,188 922,308 Ser. 13-14, IO, 3 1/2s, 2042 16,431,476 1,869,738 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 6,145,065 659,181 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 7,072,219 1,338,884 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 3,354,137 686,491 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 10,720,249 1,320,552 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 7,536,468 847,099 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 5,765,056 821,820 Ser. 13-H08, IO, 2.926s, 2063 13,011,370 1,098,160 Ser. 15-H20, Class CI, IO, 2.256s, 2065 11,749,867 1,444,866 Premier Income Trust 21 MORTGAGE-BACKED SECURITIES (50.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H15, Class BI, IO, 2.206s, 2065 $7,069,167 $859,346 Ser. 15-H24, Class AI, IO, 2.195s, 2065 11,045,025 1,360,747 Ser. 16-H02, Class HI, IO, 1.843s, 2066 13,490,000 1,308,530 Ser. 15-H25, Class EI, IO, 1.843s, 2065 10,862,678 1,167,738 Ser. 15-H20, Class AI, IO, 1.839s, 2065 11,292,122 1,261,330 FRB Ser. 15-H08, Class CI, IO, 1.794s, 2065 8,386,438 893,680 Ser. 15-H23, Class BI, IO, 1.722s, 2065 11,971,589 1,247,440 Ser. 13-H08, Class CI, IO, 1.672s, 2063 15,527,922 1,265,526 Ser. 15-H26, Class CI, IO, 0.578s, 2065 37,321,487 1,071,127 Ser. 06-36, Class OD, PO, zero%, 2036 8,241 7,145 Commercial mortgage-backed securities (23.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 2,148,000 2,139,141 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.497s, 2051 134,660,078 720,755 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.56s, 2045 1,381,671 1,381,377 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 35,625 35,465 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566s, 2045 2,750,000 2,612,500 Ser. 05-PWR7, Class D, 5.304s, 2041 1,026,000 1,026,000 Ser. 05-PWR7, Class B, 5.214s, 2041 1,586,473 1,584,887 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.638s, 2039 1,877,000 1,877,000 FRB Ser. 06-PW11, Class C, 5.638s, 2039 1,554,000 1,554,000 FRB Ser. 06-PW14, Class XW, IO, 0.837s, 2038 36,995,335 70,291 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.323s, 2044 2,160,000 2,068,069 FRB Ser. 07-CD5, Class XS, IO, 0.282s, 2044 48,044,417 99,597 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.76s, 2047 1,068,000 1,081,394 FRB Ser. 11-C2, Class F, 5 1/4s, 2047 2,275,000 2,178,313 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 1,022,000 989,461 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class D, 4.604s, 2046 529,000 459,172 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.957s, 2046 7,172,000 7,271,451 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4 3/4s, 2045 1,755,510 1,364,122 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.989s, 2049 1,138,000 1,118,388 Ser. 06-C8, Class AJ, 5.377s, 2046 2,898,000 2,834,244 22 Premier Income Trust MORTGAGE-BACKED SECURITIES (50.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.338s, 2046 $646,000 $615,509 Ser. 13-LC13, Class E, 3.719s, 2046 1,331,000 985,425 Ser. 14-CR18, Class E, 3.6s, 2047 1,371,000 976,689 FRB Ser. 07-C9, Class AJFL, 1.114s, 2049 642,000 617,360 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.917s, 2039 45,040,301 391,851 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 1,255,925 627,963 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.944s, 2050 1,071,000 799,799 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5 5/8s, 2044 359,000 377,991 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, IO, 0.956s, 2020 3,804,563 57,373 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 887,512 741,366 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087s, 2042 989,560 989,560 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.64s, 2044 5,173,000 5,069,540 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 531,065 530,906 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 1,084,000 985,800 FRB Ser. 05-GG4, Class XC, IO, 0.71s, 2039 12,436,389 43,527 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.493s, 2046 1,693,000 1,555,190 FRB Ser. 14-GC18, Class D, 5.113s, 2047 3,247,000 2,689,766 Ser. 11-GC3, Class E, 5s, 2044 1,347,000 1,257,202 FRB Ser. 14-GC26, Class D, 4.662s, 2047 2,204,000 1,788,118 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.714s, 2046 1,068,000 924,247 FRB Ser. 14-C18, Class E, 4.471s, 2047 914,000 688,425 FRB Ser. 14-C25, Class D, 4.097s, 2047 2,204,000 1,579,386 Ser. 14-C25, Class E, 3.332s, 2047 1,823,000 1,256,552 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 2,450,000 2,476,950 FRB Ser. 06-LDP7, Class B, 6.106s, 2045 1,231,000 603,190 FRB Ser. 06-LDP6, Class B, 5.754s, 2043 1,841,000 1,827,687 Ser. 06-LDP8, Class B, 5.52s, 2045 736,000 733,505 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 1,965,000 1,939,652 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.384s, 2051 1,087,000 1,086,457 FRB Ser. 07-CB20, Class C, 6.384s, 2051 1,904,000 1,826,374 FRB Ser. 11-C3, Class F, 5.759s, 2046 1,113,000 1,129,250 FRB Ser. 12-C8, Class E, 4.814s, 2045 536,000 486,581 FRB Ser. 13-C13, Class D, 4.189s, 2046 528,000 458,674 Ser. 13-C13, Class E, 3.986s, 2046 1,537,000 1,178,111 Premier Income Trust 23 MORTGAGE-BACKED SECURITIES (50.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 13-C10, Class E, 3 1/2s, 2047 $1,865,000 $1,320,607 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 1,249,000 899,905 FRB Ser. 07-CB20, Class X1, IO, 0.455s, 2051 88,884,144 408,112 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 647,872 670,087 Ser. 98-C4, Class J, 5.6s, 2035 965,000 1,002,828 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 910,000 909,472 Ser. 06-C6, Class E, 5.541s, 2039 1,750,000 1,748,618 Ser. 06-C6, Class D, 5.502s, 2039 3,168,000 3,157,451 FRB Ser. 06-C6, Class C, 5.482s, 2039 3,000,000 2,808,000 Ser. 06-C1, Class AJ, 5.276s, 2041 1,918,391 1,922,113 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.459s, 2048 977,000 834,436 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero%, 2028 9,409 2 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.475s, 2051 428,000 454,823 Ser. 06-C2, Class AJ, 5.802s, 2043 F 1,818,000 1,801,350 FRB Ser. 05-CIP1, Class B, 5.676s, 2038 516,860 511,809 Ser. 04-KEY2, Class D, 5.046s, 2039 2,993,000 2,969,433 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9s, 2037 69,674 4,285 FRB Ser. 07-C5, Class X, IO, 5.886s, 2049 1,986,855 207,626 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 2,217,000 2,217,909 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 893,000 888,580 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.855s, 2047 1,073,000 899,924 FRB Ser. 12-C6, Class G, 4 1/2s, 2045 830,000 658,456 FRB Ser. 13-C10, Class E, 4.217s, 2046 1,634,000 1,346,775 Ser. 14-C17, Class E, 3 1/2s, 2047 1,673,000 1,181,696 Ser. 14-C19, Class D, 3 1/4s, 2047 1,200,000 869,198 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 3,417,000 3,402,637 FRB Ser. 06-HQ8, Class D, 5.683s, 2044 1,715,000 1,715,000 Ser. 07-HQ11, Class C, 5.558s, 2044 2,693,000 2,690,980 Ser. 06-HQ10, Class B, 5.448s, 2041 1,600,000 1,542,903 Ser. 06-HQ10, Class AJ, 5.389s, 2041 1,064,000 1,065,926 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.461s, 2043 798,000 782,200 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,937,661 1,770,790 STRIPS CDO 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 376,000 75,200 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 1,165,452 291,363 24 Premier Income Trust MORTGAGE-BACKED SECURITIES (50.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.493s, 2046 $1,040,000 $956,374 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.197s, 2045 3,695,000 3,687,610 FRB Ser. 06-C25, Class AJ, 5.95s, 2043 145,000 144,971 FRB Ser. 07-C34, IO, 0.457s, 2046 26,493,217 190,751 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C15, Class G, 5.395s, 2041 1,500,000 1,397,340 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 1,094,000 970,816 FRB Ser. 13-LC12, Class D, 4.434s, 2046 592,000 500,908 Ser. 14-LC18, Class D, 3.957s, 2047 1,734,000 1,266,003 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.822s, 2044 122,000 127,048 FRB Ser. 13-C16, Class D, 5.147s, 2046 3,158,000 2,999,279 FRB Ser. 14-C19, Class E, 5.136s, 2047 2,746,000 2,229,715 Ser. 12-C6, Class E, 5s, 2045 1,243,000 1,110,819 Ser. 11-C4, Class F, 5s, 2044 1,993,000 1,973,867 FRB Ser. 13-C18, Class D, 4.824s, 2046 924,000 835,786 FRB Ser. 13-C15, Class D, 4.629s, 2046 1,621,000 1,432,801 Ser. 14-C19, Class D, 4.234s, 2047 1,542,000 1,206,397 Ser. 13-C12, Class E, 3 1/2s, 2048 1,664,000 1,322,381 Residential mortgage-backed securities (non-agency) (11.2%) Banc of America Funding Trust 144A FRB Ser. 14-R7, Class 3A2, 2.781s, 2036 311,668 244,449 BCAP, LLC Trust 144A FRB Ser. 09-RR5, Class 7A2, 5 1/2s, 2035 1,444,508 1,236,643 FRB Ser. 12-RR2, Class 5A12, 2.862s, 2036 1,350,000 1,250,100 FRB Ser. 15-RR5, Class 2A3, 1.326s, 2046 1,380,000 1,034,862 FRB Ser. 15-RR3, Class 5A3, 0.622s, 2046 1,558,000 1,090,600 FRB Ser. 12-RR5, Class 4A8, 0.592s, 2035 891,740 814,202 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.352s, 2034 1,201,153 1,167,514 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.302s, 2034 76,336 43,638 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.727s, 2025 (Bermuda) 1,062,000 1,043,415 Citigroup Mortgage Loan Trust 144A FRB Ser. 12-4, Class 3A2, 2.65s, 2036 1,631,012 1,435,290 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.052s, 2046 1,463,199 1,174,217 FRB Ser. 06-OA10, Class 1A1, 1.245s, 2046 970,832 713,317 FRB Ser. 06-OA7, Class 1A2, 1.225s, 2046 1,624,532 1,291,503 FRB Ser. 05-38, Class A3, 0.777s, 2035 2,532,340 2,026,043 FRB Ser. 05-59, Class 1A1, 0.756s, 2035 4,455,872 3,564,698 FRB Ser. 06-OC2, Class 2A3, 0.717s, 2036 F 744,662 666,472 FRB Ser. 06-OA2, Class A5, 0.656s, 2046 F 1,436,904 1,084,863 FRB Ser. 06-OA10, Class 4A1, 0.617s, 2046 9,291,216 6,921,956 Premier Income Trust 25 MORTGAGE-BACKED SECURITIES (50.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. CSMC Trust 144A FRB Ser. 11-6R, Class 3A6, 3.005s, 2036 $3,200,000 $2,816,000 FRB Ser. 13-2R, Class 4A2, 2.626s, 2036 F 2,866,786 2,307,763 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.927s, 2025 2,740,417 2,794,130 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.927s, 2028 1,474,000 1,471,789 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.425s, 2028 2,680,000 2,615,412 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.777s, 2028 2,576,000 2,434,208 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.627s, 2027 502,847 547,892 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.977s, 2027 1,706,000 1,541,371 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.127s, 2028 715,000 700,772 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 787 787 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class M1, 0.977s, 2035 1,563,637 1,127,382 GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.957s, 2035 1,300,000 874,791 FRB Ser. 05-9, Class M1, 0.907s, 2035 3,300,000 2,567,730 GSAA Trust FRB Ser. 05-8, Class M1, 0.917s, 2035 F 1,000,000 700,000 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB2, 0.598s, 2047 F 860,000 585,875 Ser. 15-R4, Class CB3, 0.598s, 2047 F 160,000 79,200 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.957s, 2035 699,339 611,627 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 580,992 579,540 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.634s, 2047 1,200,000 600,000 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 0.927s, 2045 4,391,818 3,711,086 FRB Ser. 05-AR13, Class A1C3, 0.917s, 2045 6,976,786 5,651,739 FRB Ser. 05-AR8, Class 2AC2, 0.887s, 2045 2,090,781 1,812,122 FRB Ser. 05-AR17, Class A1B2, 0.837s, 2045 1,345,529 1,103,334 FRB Ser. 05-AR19, Class A1C4, 0.827s, 2045 1,311,117 1,088,227 FRB Ser. 05-AR6, Class 2A1C, 0.767s, 2045 935,951 797,898 Total mortgage-backed securities (cost $309,288,039) CORPORATE BONDS AND NOTES (31.1%)* Principal amount Value Basic materials (2.8%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $420,000 $378,000 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 511,000 475,230 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 207,000 149,040 26 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Basic materials cont. ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) $265,000 $186,825 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 457,000 471,281 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 209,000 224,675 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 471,000 478,065 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 753,000 704,996 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 355,000 376,300 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 485,000 414,675 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 420,000 396,375 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 250,000 208,125 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 486,000 443,475 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 750,000 588,750 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 193,000 185,280 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 23,000 19,378 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 463,000 208,350 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 310,000 327,825 HD Supply, Inc. company guaranty sr. unsec. notes 11 1/2s, 2020 357,000 393,593 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 681,000 708,240 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 689,000 423,735 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 546,000 484,575 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 100,000 86,000 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 250,000 186,250 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 526,000 541,780 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 367,000 338,558 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 187,000 139,783 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 320,000 308,800 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 755,000 686,220 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 245,000 213,150 Premier Income Trust 27 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Basic materials cont. Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) $653,000 $638,308 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 183,000 170,190 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 487,000 367,685 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 502,000 515,178 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 247,000 272,318 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 320,000 324,800 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2024 140,000 140,000 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2022 129,000 129,886 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 105,000 107,100 Smurfit Kappa Acquisitions 144A company guaranty sr. unsec. notes 4 7/8s, 2018 (Ireland) 200,000 205,500 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 278,000 300,240 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 285,000 275,738 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 110,000 99,275 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 45,000 40,838 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 70,000 65,275 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 142,000 107,565 Univar, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 310,000 274,350 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 285,000 292,838 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 266,000 269,658 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 125,000 116,875 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 476,000 473,620 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 268,000 269,340 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,115,000 1,031,375 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 518,000 550,375 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 280,000 274,400 28 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Capital goods cont. Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 $415,000 $410,850 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 315,000 320,513 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 524,000 470,290 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 240,000 239,400 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 154,000 150,150 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 155,000 158,100 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 553,000 595,858 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 145,000 155,150 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 237,000 234,038 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 818,000 602,253 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 162,576 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 $537,000 502,041 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 158,000 213,180 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 605,000 641,300 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 419,000 350,913 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 315,000 318,150 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 365,000 327,588 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 215,000 212,850 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 744,000 751,440 Rexam PLC unsec. sub. FRB 6 3/4s, 2067 (United Kingdom) EUR 135,000 146,969 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 $662,000 595,800 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 105,000 107,100 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 570,000 555,750 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 95,000 92,863 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 540,000 506,250 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 330,000 318,038 Communication services (4.1%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 400,000 394,000 Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 1,000,000 925,000 Premier Income Trust 29 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Communication services cont. Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) $350,000 $310,188 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 472,000 489,700 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 378,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 45,000 45,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 820,000 815,900 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 223,000 231,920 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 618,000 624,180 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 215,000 213,790 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 348,000 329,295 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 95,000 93,219 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 381,000 342,900 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 249,000 224,100 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 697,000 742,305 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 205,000 214,481 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 250,000 220,625 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 124,000 122,450 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 480,000 388,260 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 610,000 523,838 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 305,000 271,831 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 160,000 134,800 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 115,000 96,313 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 348,000 335,385 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 465,000 452,213 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 142,000 142,533 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 323,000 276,165 Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6 5/8s, 2022 (Bermuda) 190,000 123,025 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 49,000 21,315 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 90,000 37,125 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 140,000 144,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 150,000 157,125 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 475,000 482,125 30 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 $170,000 $171,700 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 120,802 Numericable-SFR SAS 144A company guaranty sr. notes 6s, 2022 (France) $1,075,000 1,060,219 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) 450,000 435,600 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 211,000 213,110 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 423,342 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 745,000 490,769 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 238,000 174,930 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 695,000 672,413 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 656,000 669,120 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 929,000 661,913 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 465,000 334,800 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 658,000 672,805 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 320,000 320,800 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 480,000 489,600 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 291,000 292,601 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 175,000 180,469 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 455,000 461,825 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 680,000 800,055 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 200,000 231,068 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 115,200 131,460 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 209,790 239,870 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 433,350 491,038 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $662,000 666,965 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 481,500 708,751 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 $609,000 516,128 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 811,000 764,368 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 225,000 213,890 Premier Income Trust 31 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Communication services cont. Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 290,000 $306,476 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 $254,000 198,120 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 659,000 476,128 Ziggo Bond Finance BV 144A sr. unsec. bonds 4 5/8s, 2025 (Netherlands) EUR 115,000 115,499 Consumer cyclicals (5.1%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $255,000 262,331 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 240,000 244,500 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 377,000 384,069 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 561,000 465,630 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 512,000 558,949 Black Knight InfoServ, LLC company guaranty sr. unsec. notes 5 3/4s, 2023 374,000 384,285 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 430,000 322,500 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 222,000 85,470 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 344,000 349,160 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 535,000 484,175 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 225,000 197,438 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 501,000 493,485 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 562,000 592,910 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 195,000 202,313 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 100,000 100,500 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 235,000 240,875 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 165,000 165,825 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 83,000 86,528 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 140,000 137,550 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 298,000 245,850 32 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 $865,000 $801,206 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 254,000 98,108 Dana Holding Corp. sr. unsec. notes 6s, 2023 531,000 505,778 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 440,000 433,400 Family Tree Escrow, LLC 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 155,000 163,331 Family Tree Escrow, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 105,000 110,250 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (United Kingdom) 430,000 400,975 General Motors Co. sr. unsec. notes 5.2s, 2045 80,000 71,082 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 313,000 175,280 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 400,000 391,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 145,000 145,707 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 616,000 635,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 600,000 422,942 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) $195,000 200,686 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 6,600,000 295,108 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $842,000 842,000 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 674,000 462,533 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 355,000 362,988 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 168,000 154,224 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 71,000 58,575 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 280,000 176,400 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 535,000 430,675 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 457,000 508,984 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 190,000 203,775 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 130,000 135,038 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 187,000 190,740 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 56,000 58,170 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 200,000 205,000 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 580,000 565,500 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 62,000 62,465 Premier Income Trust 33 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 $175,000 $179,375 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 640,000 582,400 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 410,000 426,400 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 67,000 66,498 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 337,000 347,110 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 265,000 165,625 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 260,000 226,200 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 721,000 457,835 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 220,000 165,000 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 598,000 614,445 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 536,000 553,420 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 315,000 320,314 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 209,000 213,703 Owens Corning company guaranty sr. unsec. notes 4.2s, 2024 296,000 289,583 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 211,000 245,930 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 513,000 496,328 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 439,000 435,708 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 330,000 320,100 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 265,000 298,125 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 312,000 307,320 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 18,000 18,113 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 80,000 82,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 555,000 571,650 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 365,000 366,825 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 122,000 86,925 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 680,000 472,600 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 115,000 54,625 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 345,000 324,300 34 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $227,000 $233,810 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 44,000 44,165 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 366,000 355,935 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 263,000 274,178 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2020 20,000 20,850 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 770,000 784,091 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 25,000 26,563 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 30,000 31,650 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 240,000 246,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 417,000 376,343 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 747,000 702,180 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 165,000 149,944 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 359,000 371,565 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 493,000 495,465 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 713,000 798,593 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 $555,000 553,613 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 204,000 202,470 Consumer staples (1.7%) Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 828,000 844,560 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 310,000 299,925 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 400,000 380,000 BC ULC/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 795,000 829,781 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 170,000 170,638 BlueLine Rental Finance Corp. 144A notes 7s, 2019 549,000 430,965 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 241,000 208,465 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 926,000 731,540 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 115,000 117,731 Premier Income Trust 35 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 $585,000 $588,218 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 200,000 222,500 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 461,000 454,085 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 285,000 283,575 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 330,000 340,725 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 800,000 532,000 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 310,000 244,900 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 810,000 734,063 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 150,000 141,750 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 85,000 84,150 Landry’s, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 225,000 237,656 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 202,000 194,425 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 320,000 312,400 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 540,000 526,500 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 560,000 590,800 TreeHouse Foods, Inc. 144A sr. unsec. notes 6s, 2024 45,000 46,294 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 405,000 195,413 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 454,000 482,375 Energy (4.5%) Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 300,000 252,750 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 240,000 199,200 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 324,000 274,590 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 355,000 266,250 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 146,000 108,770 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 385,000 223,300 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 41,000 24,805 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 215,000 40,850 36 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Energy cont. California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 $57,000 $11,543 California Resources Corp. 144A company guaranty notes 8s, 2022 726,000 288,585 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 56,875 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 634,500 279,180 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 411,000 175,703 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 448,000 400,960 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 204,000 183,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 74,000 26,640 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 202,000 70,195 Ecopetrol SA sr. unsec. unsub. notes 5 3/8s, 2026 (Colombia) 3,185,000 2,548,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 302,000 92,865 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 55,000 26,263 Gazprom OAO Via Gaz Capital SA sr. unsec. unsub. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 780,000 764,400 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 394,000 435,370 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 7.288s, 2037 (Russia) 575,000 563,500 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 390,000 56,550 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 765,000 110,925 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 340,000 336,600 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 100,000 88,000 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 64,000 49,440 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 275,000 44,000 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 389,000 288,833 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 340,000 56,100 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 353,000 39,720 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 103,000 12,875 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 454,000 161,170 Premier Income Trust 37 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Energy cont. Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) F $184,000 $10 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,110,262 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 520,000 153,400 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 180,000 154,800 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 240,000 193,200 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 196,000 110,250 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 324,000 187,920 Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) 270,000 256,657 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 400,000 361,593 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 (Brazil) 960,000 835,200 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 7/8s, 2040 (Brazil) 40,000 25,200 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 960,000 721,200 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 3 1/4s, 2017 (Brazil) 1,378,000 1,295,320 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 2,067,000 604,598 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 4,035,000 1,523,213 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 3,438,000 1,890,900 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 5,469,995 2,242,698 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 2,345,000 689,196 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 300,971 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 8s, 2019 (Mexico) 1,440,000 1,547,280 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 525,000 403,776 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 95,000 81,782 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 240,000 129,600 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 135,000 81,000 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 220,000 202,400 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 210,000 184,275 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 210,000 184,275 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 175,000 180,906 38 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Energy cont. Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † $950,000 $1,188 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 470,000 88,713 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 365,000 325,306 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 45,000 1,575 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 245,000 140,875 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 103,000 41,909 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $125,000 73,750 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 105,000 18,900 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 70,000 11,900 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 582,000 378,300 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 450,000 282,375 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 340,000 277,229 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 469,000 355,268 Financials (5.6%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 778,000 737,155 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 618,000 695,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,468,500 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 220,000 219,450 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 163,000 212,104 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,455,000 1,251,300 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4 7/8s, 2018 (Costa Rica) 250,000 246,605 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 148,000 148,000 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 185,000 193,266 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 175,000 180,784 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 191,000 192,661 CIT Group, Inc. sr. unsec. notes 3 7/8s, 2019 155,000 153,760 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 255,000 257,869 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 310,000 320,850 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 315,000 318,552 CIT Group, Inc. 144A sr. unsec. notes 6 5/8s, 2018 470,000 496,790 CIT Group, Inc. 144A sr. unsec. notes 5 1/2s, 2019 380,000 392,350 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 215,000 217,150 Premier Income Trust 39 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Financials cont. CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 $230,000 $235,750 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 372,000 356,190 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 373,000 232,193 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 500,000 600,000 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 379,000 454,800 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 277,000 291,543 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 371,000 371,000 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 172,000 45,580 HSBC Capital Funding LP/Jersey company guaranty jr. unsec. sub. FRB 5.13s, perpetual maturity (United Kingdom) EUR 486,000 528,643 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ $161,000 136,850 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 475,000 416,813 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 440,000 393,250 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 20,000 20,850 iStar, Inc. sr. unsec. notes 5s, 2019 R 25,000 23,500 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 670,000 862,306 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 175,000 425,154 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) $320,000 356,800 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 505,000 512,575 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R 177,000 183,195 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 185,000 176,213 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 440,368 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 228,000 201,210 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 228,000 225,720 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 275,000 272,250 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 305,000 296,613 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 120,000 104,400 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 560,000 530,600 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 230,000 236,900 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 410,000 417,175 Royal Bank of Scotland Group PLC jr. unsec. sub. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 600,000 618,000 40 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) $235,000 $235,917 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7 3/4s, 2018 (Russia) 550,000 575,504 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 600,000 597,000 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6 1/8s, 2022 (Russia) 500,000 495,000 Societe Generale SA 144A jr. unsec. sub. FRB 7 7/8s, perpetual maturity (France) 205,000 197,313 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 1,385,000 1,263,813 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 365,000 333,975 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 158,000 113,760 Tri Pointe Holdings, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 680,000 659,600 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 400,000 472,955 Ukreximbank Via Biz Finance PLC 144A sr. unsec. bonds 9 5/8s, 2022 (Ukraine) $250,000 219,375 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 456,000 409,260 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 600,000 598,500 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 468,000 448,110 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942s, 2023 (Russia) 200,000 185,152 VTB Bank OJSC 144A unsec. sub. FRN 9 1/2s, perpetual maturity (Russia) 450,000 417,375 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 2,486,000 2,599,560 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 5,600,000 5,369,000 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 315,000 227,588 Health care (2.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 455,000 452,725 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 195,000 180,375 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 442,000 401,115 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 305,000 292,800 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 395,000 405,863 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 125,000 127,188 CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5 1/8s, 2018 145,000 145,725 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 85,000 76,925 Premier Income Trust 41 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Health care cont. Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) $298,000 $260,005 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 563,000 377,210 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 489,000 457,826 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 580,000 577,100 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 295,000 292,788 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 410,000 404,924 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 320,000 321,600 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 323,000 312,906 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 1,744,000 1,922,760 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 128,000 142,400 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 120,000 121,350 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 370,000 364,450 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 12,000 11,640 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 329,000 296,511 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 160,000 164,000 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 270,000 269,325 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 310,000 314,659 Priory Group No. 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 461,601 668,758 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 $644,000 669,760 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 1,075,000 1,136,813 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 220,000 210,375 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 80,000 78,400 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 228,000 224,865 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 833,000 878,815 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 80,000 80,600 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 393,000 415,598 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.012s, 2020 390,000 383,175 42 Premier Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 $70,000 $68,950 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 70,000 67,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 370,000 332,538 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 413,000 369,635 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 90,000 81,900 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 195,000 172,088 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 392,000 369,705 WellCare Health Plans, Inc. sr. unsec. sub. notes 5 3/4s, 2020 216,000 219,780 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 180,000 184,500 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 252,000 63,000 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,085,000 721,525 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 273,000 265,493 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 450,000 453,375 First Data Corp. 144A notes 5 3/4s, 2024 435,000 431,738 First Data Corp. 144A sr. notes 5 3/8s, 2023 375,000 382,500 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6s, 2022 250,000 261,875 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 132,000 132,990 Infor US, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2022 1,023,000 892,568 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 430,000 447,200 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 165,000 175,725 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 433,000 385,370 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 455,000 368,550 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 345,000 341,550 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 286,000 108,680 Techem Energy Metering Service GmbH 144A company guaranty sr. unsec. sub. notes 7 7/8s, 2020 (Germany) EUR 380,000 438,091 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 515,000 583,686 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 $532,000 553,280 Premier Income Trust 43 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 $475,000 $420,375 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 644,000 618,240 Utilities and power (1.4%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 965,000 854,025 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 160,000 142,400 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 310,000 316,200 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 790,000 710,013 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 110,000 113,850 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 85,000 86,700 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 615,000 523,497 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 40,000 35,400 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 783,000 755,595 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 30,000 26,400 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 577,000 628,334 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 321,338 339,413 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 346,000 304,480 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 230,000 80,500 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 63,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 899,000 382,075 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 73,500 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 441,000 299,880 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 1,375,000 1,196,250 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 200,000 168,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 195,000 163,858 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 396,000 362,567 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 280,000 235,200 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 132,000 105,588 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 457,000 383,880 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 205,000 66,113 Total corporate bonds and notes (cost $210,850,530) 44 Premier Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.4%)* Principal amount/units Value Argentina (Republic of) sr. unsec. notes 8s, 2020 (Argentina) $2,438,400 $2,542,032 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 5,889,962 6,037,211 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † 5,310,920 5,855,289 Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 3,500 851,300 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $100,000 105,125 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 558,655 571,923 Chile (Republic of) sr. unsec. unsub. notes 5 1/2s, 2020 (Chile) CLP 347,500,000 499,038 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7s, 2044 (Costa Rica) $250,000 208,750 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 620,000 672,080 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) 65,000 67,633 Croatia (Republic of) 144A sr. unsec. unsub. notes 6s, 2024 (Croatia) 375,000 402,136 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5 1/2s, 2025 (Dominican Republic) 1,650,000 1,548,938 Gabon (Republic of) 144A sr. unsec. bonds 6.95s, 2025 (Gabon) 1,900,000 1,472,500 Ghana (Republic of) 144A sr. unsec. unsub. notes 8 1/2s, 2017 (Ghana) 468,000 428,805 Ghana (Republic of) 144A sr. unsec. unsub. notes 7 7/8s, 2023 (Ghana) 1,677,959 1,220,715 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 2,873,000 2,711,922 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 3,680,000 3,293,205 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 1,146,472 634,686 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 134,941 74,917 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 1,176,344 657,518 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 866,021 489,307 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 584,559 332,692 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 542,459 313,198 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 591,295 347,441 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 400,059 239,947 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 2,313,586 1,415,262 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 461,295 286,845 Premier Income Trust 45 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.4%)* cont. Principal amount/units Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 2,546,624 $1,616,412 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 1,271,042 820,410 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 2,705,993 1,816,297 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 5,744,811 3,943,803 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 1,315,156 922,941 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 2,857,365 2,060,505 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) $300,000 305,250 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 1,555,000 1,613,313 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 200,000 207,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3 3/8s, 2023 (Indonesia) 1,355,000 1,287,250 Kenya (Republic of) 144A sr. unsec. unsub. notes 6 7/8s, 2024 (Kenya) 400,000 355,000 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 465,000 467,910 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 600,000 573,750 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 2040 (Ukraine) 648,000 243,324 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2027 (Ukraine) 316,000 282,030 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2026 (Ukraine) 316,000 286,043 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2025 (Ukraine) 316,000 286,928 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2024 (Ukraine) 316,000 288,413 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2023 (Ukraine) 316,000 290,562 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2022 (Ukraine) 316,000 294,512 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2021 (Ukraine) 316,000 293,722 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 403,000 378,619 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 7,802 7,349 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 1,030,000 947,600 Venezuela (Bolivarian Republic of) sr. unsec. bonds 9 1/4s, 2028 (Venezuela) 100,000 34,000 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 650,000 210,438 46 Premier Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.4%)* cont. Principal amount/units Value Venezuela (Bolivarian Republic of) sr. unsec. bonds 5 3/4s, 2016 (Venezuela) $1,125,000 $1,037,688 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9 1/4s, 2027 (Venezuela) 605,000 223,850 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 2,215,000 963,525 Total foreign government and agency bonds and notes (cost $64,345,670) SENIOR LOANS (1.5%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $540,618 $518,183 Asurion, LLC bank term loan FRN 8 1/2s, 2021 329,000 276,607 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 319,198 240,462 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 512,595 345,147 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 1,955,958 1,688,643 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 164,175 132,777 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 591,000 497,425 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 226,195 211,493 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 411,535 410,134 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 205,522 184,799 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 489,782 311,011 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.174s, 2019 743,000 490,690 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 364,081 360,743 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 239,400 237,205 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 375,000 330,312 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 663,481 575,363 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 182,225 159,561 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 280,725 268,619 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 340,000 332,822 ROC Finance, LLC bank term loan FRN 5s, 2019 591,701 525,627 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 135,000 125,888 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 267,955 249,868 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.908s, 2017 1,053,286 314,669 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.908s, 2017 10,810 3,230 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 238,821 228,970 Total senior loans (cost $11,110,399) Premier Income Trust 47 PURCHASED SWAP OPTIONS OUTSTANDING (0.8%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $96,733,800 $889,951 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 96,733,800 405,315 Citibank, N.A. 1.775/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.775 96,733,800 475,930 (2.041)/3 month USD-LIBOR-BBA/Feb-26 Feb-16/2.041 96,733,800 97,701 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 87,981,400 880 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 9,241,300 300,361 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 9,241,300 141,678 Goldman Sachs International 1.725/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.725 96,733,800 661,659 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 103,178,300 566,449 1.7785/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.7785 96,733,800 489,473 (2.095)/3 month USD-LIBOR-BBA/Mar-26 Mar-16/2.095 96,733,800 323,091 (2.0435)/3 month USD-LIBOR-BBA/Feb-26 Feb-16/2.0435 96,733,800 94,799 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 87,981,400 880 (2.57867)/3 month USD-LIBOR-BBA/Feb-46 Feb-16/2.57867 21,077,200 632 Total purchased swap options outstanding (cost $6,591,447) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/$101.27 $32,000,000 $216,384 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/101.02 32,000,000 176,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.25 43,000,000 142,201 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.05 43,000,000 123,797 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/99.63 43,000,000 29,928 Total purchased options outstanding (cost $1,775,781) PREFERRED STOCKS (0.1%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 16,265 $413,944 M/I Homes, Inc. Ser. A, $2.438 pfd. 8,790 219,750 Total preferred stocks (cost $591,504) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $230,000 $232,300 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 130,000 61,588 Total convertible bonds and notes (cost $341,077) 48 Premier Income Trust COMMON STOCKS (—%)* Shares Value Connacher Oil and Gas, Ltd. (Canada) † 3,140 $301 Lone Pine Resources Canada, Ltd. (Canada) † F 22,950 230 Lone Pine Resources, Inc. Class A (Canada) † F 22,950 230 Tribune Media Co. Class 1C F 92,963 23,241 Total common stocks (cost $231,141) SHORT-TERM INVESTMENTS (7.5%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.39% L Shares 12,299,174 $12,299,174 U.S. Treasury Bills 0.04%, April 28, 2016 # Δ § $2,392,000 2,390,182 U.S. Treasury Bills 0.11%, April 21, 2016 # Δ § 7,867,000 7,861,871 U.S. Treasury Bills 0.07%, April 14, 2016 # Δ § 3,326,000 3,324,078 U.S. Treasury Bills 0.07%, April 7, 2016 # Δ § 6,953,000 6,949,530 U.S. Treasury Bills 0.03%, February 18, 2016 # Δ 6,985,000 6,984,308 U.S. Treasury Bills 0.16%, February 11, 2016 Δ 2,603,000 2,602,849 U.S. Treasury Bills 0.05%, February 4, 2016 # Δ 1,740,000 1,739,974 Total short-term investments (cost $44,161,501) TOTAL INVESTMENTS EMTN Euro Medium Term Notes Total investments (cost $1,069,895,214) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter Premier Income Trust 49 PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $585,865,582. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $335,396,854 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. 50 Premier Income Trust DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 88.3% Canada 0.7% Greece 2.2 Brazil 0.6 Russia 1.5 Luxembourg 0.5 Argentina 1.5 Mexico 0.5 Venezuela 0.9 Other 2.6 United Kingdom 0.7 Total 100.0% FORWARD CURRENCY CONTRACTS at 1/31/16 (aggregate face value $286,468,781) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/20/16 $1,528,152 $1,549,188 $21,036 Canadian Dollar Sell 4/20/16 1,506,269 1,517,609 11,340 Chilean Peso Sell 4/20/16 493,922 489,221 (4,701) Euro Sell 3/16/16 3,315,815 3,252,209 (63,606) Hong Kong Dollar Sell 5/18/16 2,950,041 2,941,978 (8,063) Mexican Peso Buy 4/20/16 1,937,017 2,065,023 (128,006) New Taiwan Dollar Buy 2/17/16 82,193 81,843 350 New Taiwan Dollar Sell 2/17/16 82,193 84,142 1,949 New Zealand Dollar Buy 4/20/16 1,921,111 1,997,747 (76,636) Norwegian Krone Sell 3/16/16 2,603,214 2,594,361 (8,853) Swedish Krona Buy 3/16/16 1,375,336 1,393,434 (18,098) Barclays Bank PLC Australian Dollar Sell 4/20/16 1,390,716 1,410,261 19,545 British Pound Buy 3/16/16 1,471,460 1,565,902 (94,442) Canadian Dollar Sell 4/20/16 1,850,140 1,864,224 14,084 Euro Sell 3/16/16 6,038,958 5,825,592 (213,366) Japanese Yen Buy 2/17/16 3,050,202 3,100,672 (50,470) Japanese Yen Sell 2/17/16 3,050,202 3,124,419 74,217 Mexican Peso Buy 4/20/16 1,925,681 2,051,938 (126,257) New Zealand Dollar Buy 4/20/16 1,613,045 1,654,050 (41,005) Norwegian Krone Sell 3/16/16 1,574,013 1,586,357 12,344 Swedish Krona Sell 3/16/16 3,060,894 3,086,965 26,071 Swiss Franc Buy 3/16/16 661,083 660,382 701 Citibank, N.A. Brazilian Real Sell 4/4/16 100,402 99,539 (863) British Pound Buy 3/16/16 2,923,682 2,925,068 (1,386) Canadian Dollar Sell 4/20/16 1,861,991 1,876,421 14,430 Euro Sell 3/16/16 1,485,854 1,453,856 (31,998) Japanese Yen Buy 2/17/16 3,051,534 3,068,606 (17,072) Japanese Yen Sell 2/17/16 3,051,534 3,034,648 (16,886) Mexican Peso Buy 4/20/16 1,378,883 1,483,937 (105,054) New Zealand Dollar Buy 4/20/16 4,590,051 4,619,572 (29,521) Premier Income Trust 51 FORWARD CURRENCY CONTRACTS at 1/31/16 (aggregate face value $286,468,781) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ >Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Sell 2/17/16 $3,083,239 $3,094,336 $11,097 South African Rand Buy 4/20/16 2,948,716 2,921,888 26,828 Credit Suisse International Australian Dollar Buy 4/20/16 3,093,325 3,008,787 84,538 Australian Dollar Sell 4/20/16 3,047,771 3,088,681 40,910 British Pound Sell 3/16/16 1,102,241 1,159,921 57,680 Canadian Dollar Sell 4/20/16 3,962,200 3,994,545 32,345 Euro Sell 3/16/16 335,215 260,472 (74,743) Hong Kong Dollar Sell 2/17/16 3,014,849 3,009,224 (5,625) Hong Kong Dollar Sell 5/18/16 2,950,041 2,942,280 (7,761) Indian Rupee Buy 2/17/16 3,064,402 3,124,099 (59,697) Indian Rupee Sell 2/17/16 3,064,402 3,101,286 36,884 Japanese Yen Buy 2/17/16 261,862 267,731 (5,869) Japanese Yen Sell 2/17/16 261,862 263,442 1,580 New Taiwan Dollar Buy 2/17/16 6,097,316 6,040,464 56,852 New Taiwan Dollar Sell 2/17/16 6,097,316 6,106,190 8,874 New Zealand Dollar Buy 4/20/16 132,664 137,790 (5,126) Norwegian Krone Sell 3/16/16 4,162,570 4,063,920 (98,650) Deutsche Bank AG Canadian Dollar Sell 4/20/16 2,948,717 2,971,638 22,921 Czech Koruna Sell 3/16/16 3,092,834 3,043,942 (48,892) Euro Buy 3/16/16 1,295,960 1,340,460 (44,500) Israeli Shekel Sell 4/20/16 439,132 443,078 3,946 Japanese Yen Sell 2/17/16 2,691,038 2,640,096 (50,942) New Zealand Dollar Buy 4/20/16 3,036,570 3,044,673 (8,103) Polish Zloty Sell 3/16/16 76,096 57,061 (19,035) Goldman Sachs International Australian Dollar Buy 4/20/16 1,242,351 1,259,590 (17,239) British Pound Buy 3/16/16 1,396,504 1,478,141 (81,637) Canadian Dollar Sell 4/20/16 5,070,843 5,038,891 (31,952) Euro Sell 3/16/16 1,457,115 1,346,525 (110,590) Japanese Yen Sell 2/17/16 2,877,289 2,947,058 69,769 New Taiwan Dollar Buy 2/17/16 3,065,783 3,049,983 15,800 New Taiwan Dollar Sell 2/17/16 3,065,783 3,109,623 43,840 New Zealand Dollar Buy 4/20/16 5,952,466 5,984,706 (32,240) Norwegian Krone Buy 3/16/16 3,173,333 3,078,223 95,110 Singapore Dollar Sell 2/17/16 21,475 62,724 41,249 South African Rand Buy 4/20/16 2,948,716 2,936,613 12,103 Swedish Krona Sell 3/16/16 3,032,139 3,050,337 18,198 HSBC Bank USA, National Association Australian Dollar Buy 4/20/16 10,577 10,262 315 British Pound Sell 3/16/16 1,140,573 1,295,855 155,282 52 Premier Income Trust FORWARD CURRENCY CONTRACTS at 1/31/16 (aggregate face value $286,468,781) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Canadian Dollar Sell 4/20/16 $552,822 $557,086 $4,264 Euro Sell 3/16/16 7,802,115 7,661,558 (140,557) Hong Kong Dollar Sell 5/18/16 2,946,238 2,938,487 (7,751) Japanese Yen Buy 2/17/16 75,155 76,835 (1,680) Japanese Yen Sell 2/17/16 75,155 75,611 456 New Zealand Dollar Buy 4/20/16 865,538 898,642 (33,104) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/20/16 1,487,746 1,508,528 20,782 British Pound Buy 3/16/16 2,996,642 3,027,019 (30,377) Canadian Dollar Sell 4/20/16 8,220,157 8,247,964 27,807 Euro Sell 3/16/16 1,200,959 1,048,968 (151,991) Hong Kong Dollar Sell 2/17/16 3,014,849 3,009,417 (5,432) Indian Rupee Buy 2/17/16 3,061,920 3,121,990 (60,070) Indian Rupee Sell 2/17/16 3,061,920 3,050,410 (11,510) Japanese Yen Buy 2/17/16 337,608 345,159 (7,551) Japanese Yen Sell 2/17/16 337,608 339,737 2,129 Mexican Peso Sell 4/20/16 27,545 28,700 1,155 New Taiwan Dollar Buy 2/17/16 3,152,134 3,140,524 11,610 New Taiwan Dollar Sell 2/17/16 3,152,134 3,226,581 74,447 New Zealand Dollar Buy 4/20/16 3,083,176 3,082,533 643 Norwegian Krone Sell 3/16/16 2,990,324 2,982,916 (7,408) Singapore Dollar Sell 2/17/16 3,083,169 3,108,041 24,872 South African Rand Sell 4/20/16 356,256 360,825 4,569 South Korean Won Sell 2/17/16 125,523 184,142 58,619 South Korean Won Sell 5/18/16 2,925,740 2,917,212 (8,528) Swedish Krona Sell 3/16/16 2,528,633 2,543,582 14,949 Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/20/16 38,924 18,678 (20,246) British Pound Buy 3/16/16 4,730,302 4,892,421 (162,119) Canadian Dollar Sell 4/20/16 1,926,097 1,875,219 (50,878) Euro Sell 3/16/16 9,636,305 9,452,084 (184,221) Japanese Yen Buy 2/17/16 2,877,919 2,848,460 29,459 New Zealand Dollar Buy 4/20/16 4,096,204 4,298,503 (202,299) Norwegian Krone Sell 3/16/16 4,712,114 4,665,384 (46,730) South Korean Won Buy 2/17/16 31,001 30,954 47 South Korean Won Sell 2/17/16 31,001 32,590 1,589 Swedish Krona Sell 3/16/16 5,538,782 5,559,429 20,647 State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 1,136,224 1,151,516 (15,292) Brazilian Real Sell 4/4/16 80,995 83,254 2,259 Canadian Dollar Sell 4/20/16 1,165,681 1,126,745 (38,936) Euro Sell 3/16/16 2,816,409 2,669,736 (146,673) Premier Income Trust 53 FORWARD CURRENCY CONTRACTS at 1/31/16 (aggregate face value $286,468,781) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Japanese Yen Buy 2/17/16 $556,014 $568,463 $(12,449) Japanese Yen Sell 2/17/16 556,014 559,386 3,372 South Korean Won Sell 2/17/16 3,117,870 3,190,019 72,149 Swedish Krona Buy 3/16/16 878,959 877,639 1,320 UBS AG Australian Dollar Buy 4/20/16 2,287,750 2,319,253 (31,503) British Pound Sell 3/16/16 436,052 449,579 13,527 Canadian Dollar Sell 4/20/16 1,779,752 1,758,068 (21,684) Euro Sell 3/16/16 4,984,946 4,896,620 (88,326) Israeli Shekel Sell 4/20/16 17,256 17,398 142 Japanese Yen Buy 2/17/16 3,178,943 3,182,021 (3,078) Japanese Yen Sell 2/17/16 3,178,943 3,228,722 49,779 WestPac Banking Corp. Australian Dollar Sell 4/20/16 3,071,394 3,031,040 (40,354) Canadian Dollar Sell 4/20/16 3,103,127 3,126,771 23,644 Euro Sell 3/16/16 4,285,237 4,209,965 (75,272) New Zealand Dollar Buy 4/20/16 1,516,287 1,574,621 (58,334) South Korean Won Buy 2/17/16 28,357 28,284 73 South Korean Won Sell 2/17/16 28,357 29,793 1,436 Total FUTURES CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 36 $5,797,125 Mar-16 $241,600 U.S. Treasury Bond Ultra 30 yr (Long) 47 7,810,813 Mar-16 396,040 U.S. Treasury Note Ultra 10 yr (Long) 10 1,395,938 Mar-16 17,605 U.S. Treasury Note 10 yr (Short) 204 26,433,938 Mar-16 (599,703) Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/16 (premiums $11,293,927) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $48,366,900 $470,610 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 48,366,900 909,780 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 87,981,400 352 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 87,981,400 792 54 Premier Income Trust WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/16 (premiums $11,293,927) (Unaudited) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. cont. 1.908/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.908 $48,366,900 $166,866 (1.908)/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.908 48,366,900 569,762 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 9,241,300 581,278 Goldman Sachs International 1.61017/6 month EUR-EURIBOR- Reuters/Feb-46 Feb-16/1.61017 EUR 23 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 $175,962,800 1,760 1.399/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.399 103,178,300 7,222 1.911/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.911 48,366,900 162,513 1.91/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.91 48,366,900 400,478 (1.911)/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.911 48,366,900 579,435 (1.91)/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.91 48,366,900 725,504 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 26,070,000 3,067,109 Total WRITTEN OPTIONS OUTSTANDING at 1/31/16 (premiums $1,775,781) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/$100.54 $32,000,000 $116,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.29 32,000,000 96,192 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.50 43,000,000 75,035 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.81 32,000,000 66,016 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.30 43,000,000 63,984 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.56 32,000,000 53,664 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/98.75 43,000,000 40,893 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/98.55 43,000,000 34,314 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.84 43,000,000 12,900 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.05 43,000,000 5,504 Total Premier Income Trust 55 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $11,591,775 $(284,033) $135,508 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 11,591,775 (294,535) 79,404 1.1925/3 month USD-LIBOR-BBA/ Mar-21 (Purchased) Mar-16/1.1925 178,905,400 (518,826) 26,979 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 21,148,700 (139,835) (27,578) (1.5075)/3 month USD-LIBOR-BBA/ Mar-21 (Purchased) Mar-16/1.5075 178,905,400 (518,826) (40,415) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 42,297,400 (297,139) (72,540) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 11,591,775 (308,434) (243,717) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 11,591,775 (324,570) (269,219) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 50,772,000 336,365 314,279 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 50,772,000 324,570 298,286 1.35/3 month USD-LIBOR-BBA/ Mar-21 (Written) Mar-16/1.35 89,452,700 518,826 31,156 (1.35)/3 month USD-LIBOR-BBA/ Mar-21 (Written) Mar-16/1.35 89,452,700 518,826 (44,270) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 42,297,400 129,515 (51,605) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 84,594,800 270,703 (93,054) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 50,772,000 292,310 (238,628) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 50,772,000 289,400 (311,232) Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/16 (proceeds receivable $209,208,008) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, February 1, 2046 $5,000,000 2/11/16 $5,580,469 Federal National Mortgage Association, 3 1/2s, February 1, 2046 80,000,000 2/11/16 83,782,816 Federal National Mortgage Association, 3s, February 1, 2046 118,000,000 2/11/16 120,424,534 Total 56Premier Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International KRW 3,385,000,000 $— 11/6/19 3 month KRW-CD- 2.17% $66,313 KSDA-BLOOMBERG JPMorgan Chase Bank N.A. BRL 57,734,478 — 1/2/17 Brazil Cetip 0.00% (375,581) Interbank Deposit Rate Over BRL 12,640,902 — 1/2/17 Brazil Cetip 0.00% (23,861) Interbank Deposit Rate Over MXN 84,723,000 — 1/1/26 1 month MXN-TIIE- 6.16% 74,877 BANXICO MXN 51,234,000 — 1/2/26 1 month MXN-TIIE- 6.14% 40,404 BANXICO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $21,197,000 $(110,377) 9/30/25 3 month USD- 2.1575% $759,098 LIBOR-BBA 21,197,000 290,246 9/30/25 2.3975% 3 month USD- (1,059,482) LIBOR-BBA 21,197,000 (186,686) 9/30/25 3 month USD- 2.2775% 922,809 LIBOR-BBA 83,935,200 (492,129) 10/9/25 3 month USD- 2.155% 2,890,847 LIBOR-BBA 41,967,600 490,467 10/9/25 2.3225% 3 month USD- (1,864,575) LIBOR-BBA 41,967,600 (278,338) 10/28/25 3 month USD- 2.055% 973,965 LIBOR-BBA 20,983,800 267,392 10/28/25 2.235% 3 month USD- (714,959) LIBOR-BBA 83,935,200 (605,441) 10/28/25 3 month USD- 2.0775% 2,076,948 LIBOR-BBA 41,967,600 582,796 10/28/25 2.2625% 3 month USD- (1,490,646) LIBOR-BBA 41,967,600 (273,343) 10/29/25 3 month USD- 2.12% 1,239,432 LIBOR-BBA 20,983,800 272,512 10/29/25 2.31% 3 month USD- (860,022) LIBOR-BBA 62,951,400 (397,425) 10/27/25 3 month USD- 2.07125% 1,580,632 LIBOR-BBA 31,475,700 396,178 10/27/25 2.25% 3 month USD- (1,123,428) LIBOR-BBA Premier Income Trust 57 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $31,475,700 $260,833 9/29/25 2.235% 3 month USD- $(1,262,105) LIBOR-BBA 23,426,000 (309) 9/29/25 2.162% 3 month USD- (972,422) LIBOR-BBA 11,645,000 (154) 9/30/25 2.07% 3 month USD- (381,582) LIBOR-BBA 4,900,000 (65) 10/5/25 3 month USD- 2.021% 136,315 LIBOR-BBA 4,896,000 (65) 10/6/25 1.945% 3 month USD- (101,027) LIBOR-BBA 4,896,000 (65) 10/6/25 1.939% 3 month USD- (98,240) LIBOR-BBA 24,624,000 (325) 10/7/25 2.0085% 3 month USD- (653,888) LIBOR-BBA 12,920,000 (171) 10/7/25 3 month USD- 2.046% 388,598 LIBOR-BBA 9,520,000 (126) 10/7/25 3 month USD- 2.051% 290,770 LIBOR-BBA 18,951,300 (250) 10/28/25 2.013% 3 month USD- (490,733) LIBOR-BBA 6,295,100 (83) 10/28/25 2.044% 3 month USD- (181,599) LIBOR-BBA 41,614,200 332,364 12/2/25 2.119% 3 month USD- (1,042,468) LIBOR-BBA 17,849,000 (236) 11/12/25 2.2225% 3 month USD- (785,519) LIBOR-BBA 15,311,800 (202) 12/7/25 2.1765% 3 month USD- (583,454) LIBOR-BBA 359,202,000 E (239,273) 3/16/21 1.70% 3 month USD- (6,873,735) LIBOR-BBA 3,723,000 E 98,299 3/16/26 2.20% 3 month USD- (30,555) LIBOR-BBA 30,623,500 229,272 12/7/25 3 month USD- 2.14% 1,290,281 LIBOR-BBA 40,831,500 319,988 12/9/25 3 month USD- 2.245% (1,491,594) LIBOR-BBA 6,050,000 (80) 11/18/25 3 month USD- 2.128% 210,258 LIBOR-BBA 12,634,200 (167) 11/24/25 2.09% 3 month USD- (389,520) LIBOR-BBA 14,565,000 (192) 12/1/25 3 month USD- 2.115% 476,399 LIBOR-BBA 15,311,800 (202) 12/7/25 2.169% 3 month USD- (572,563) LIBOR-BBA 14,508,000 (192) 12/9/25 3 month USD- 2.14% 500,126 LIBOR-BBA 58 Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $14,508,000 $(192) 12/9/25 3 month USD- 2.11% $459,165 LIBOR-BBA 7,345,000 E (55,828) 3/16/46 3 month USD- 2.65% 540,733 LIBOR-BBA 634,830,000 E 684,046 3/16/18 1.20% 3 month USD- (3,385,214) LIBOR-BBA 8,422,800 (111) 12/23/25 3 month USD- 2.1275% 271,665 LIBOR-BBA 24,968,500 (330) 12/30/25 3 month USD- 2.195% 955,647 LIBOR-BBA 44,431,400 (167) 1/4/18 3 month USD- 1.1875% 322,160 LIBOR-BBA 18,200,000 (171) 1/4/21 1.7735% 3 month USD- (449,965) LIBOR-BBA 20,180,400 (76) 1/4/18 3 month USD- 1.18997% 147,167 LIBOR-BBA 44,431,400 (167) 1/4/18 3 month USD- 1.1845% 319,394 LIBOR-BBA 18,200,000 (171) 1/4/21 1.776% 3 month USD- (452,183) LIBOR-BBA 18,200,000 (171) 1/4/21 1.779% 3 month USD- (454,954) LIBOR-BBA 64,611,800 (242) 1/4/18 3 month USD- 1.1895% 470,517 LIBOR-BBA 44,431,400 (167) 1/4/18 3 month USD- 1.1825% 317,550 LIBOR-BBA 18,200,000 (171) 1/4/21 1.76% 3 month USD- (437,951) LIBOR-BBA 1,552,000 (53) 1/4/46 2.6555% 3 month USD- (134,123) LIBOR-BBA 10,053,000 (133) 1/4/26 3 month USD- 2.223% 407,527 LIBOR-BBA 5,764,000 (22) 1/19/18 0.9855% 3 month USD- (17,226) LIBOR-BBA 7,207,000 (68) 1/19/21 3 month USD- 1.451% 60,110 LIBOR-BBA 16,569,000 (219) 1/19/26 3 month USD- 1.935% 209,731 LIBOR-BBA 3,168,000 (108) 1/19/46 3 month USD- 2.3835% 73,107 LIBOR-BBA 35,453,300 (468) 1/26/26 3 month USD- 1.92% 386,806 LIBOR-BBA 34,333,100 (247) 1/25/26 3 month USD- 1.9175% 368,123 LIBOR-BBA 38,676,300 (511) 1/26/26 3 month USD- 1.93% 458,379 LIBOR-BBA Premier Income Trust 59 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) AUD 32,123,000 $(88) 10/22/17 1.975% 3 month AUD- $27,251 BBR-BBSW AUD 34,512,000 (92) 10/8/17 1.9725% 3 month AUD- 36,218 BBR-BBSW AUD 30,426,000 (82) 11/9/17 3 month AUD- 2.0475% (5,741) BBR-BBSW AUD 33,851,000 (89) 11/12/17 3 month AUD- 2.058% (3,155) BBR-BBSW AUD 51,297,000 (293) 11/18/20 2.575% 6 month AUD- (425,527) BBR-BBSW AUD 8,737,000 (82) 11/18/25 6 month AUD- 3.06% 187,341 BBR-BBSW AUD 34,202,000 (91) 11/18/17 3 month AUD- 2.1275% 31,842 BBR-BBSW AUD 5,930,000 (56) 11/18/25 6 month AUD- 3.0425% 120,537 BBR-BBSW AUD 12,358,000 (70) 11/19/20 6 month AUD- 2.5475% 90,463 BBR-BBSW AUD 9,129,000 (87) 11/26/25 6 month AUD- 3.0175% 169,236 BBR-BBSW AUD 14,325,000 (83) 12/16/20 6 month AUD- 2.6125% 128,428 BBR-BBSW AUD 40,135,000 (104) 1/20/18 3 month AUD- 2.0525% 7,366 BBR-BBSW AUD 34,622,000 (93) 12/23/17 3 month AUD- 2.185% 60,482 BBR-BBSW AUD 11,624,000 (68) 12/30/20 2.57% 6 month AUD- (85,267) BBR-BBSW AUD 16,824,000 (45) 1/5/18 2.1275% 3 month AUD- (17,854) BBR-BBSW AUD 19,391,000 (51) 1/11/18 2.1675% 3 month AUD- (32,648) BBR-BBSW AUD 1,576,000 (4) 1/28/18 2.061% 3 month AUD- (539) BBR-BBSW AUD 963,000 (9) 1/28/26 2.77% 6 month AUD- (1,415) BBR-BBSW AUD 11,426,000 (64) 1/28/21 6 month AUD- 2.38% 10,454 BBR-BBSW CAD 86,200,000 (129,301) 6/17/17 3 month CAD- 0.92% 77,463 BA-CDOR CAD 2,117,000 (23) 4/17/25 1.89% 3 month CAD- (54,504) BA-CDOR CAD 8,466,000 (91) 4/17/25 1.91875% 3 month CAD- (233,826) BA-CDOR CAD 7,516,000 (81) 4/17/25 1.89375% 3 month CAD- (195,335) BA-CDOR 60 Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CAD 9,050,000 $(98) 5/21/25 3 month CAD- 2.1875% $396,260 BA-CDOR CAD 5,616,000 (60) 6/29/25 3 month CAD- 2.255% 262,965 BA-CDOR CAD 3,433,000 (37) 6/29/25 3 month CAD- 2.27% 164,090 BA-CDOR CAD 43,100,000 (122) 8/27/17 3 month CAD- 0.6825% (15,307) BA-CDOR CAD 23,365,000 (67) 10/7/17 3 month CAD- 0.822% 36,478 BA-CDOR CAD 45,033,000 (130) 10/7/17 3 month CAD- 0.82% 69,130 BA-CDOR CAD 35,385,000 (101) 10/23/17 3 month CAD- 0.81% 49,335 BA-CDOR CAD 36,635,000 (104) 10/23/17 3 month CAD- 0.805% 48,353 BA-CDOR CAD 36,401,000 (223) 11/5/20 1.30% 3 month CAD- (482,418) BA-CDOR CAD 28,625,000 (80) 11/16/17 0.874% 3 month CAD- (67,375) BA-CDOR CAD 6,278,000 (62) 11/18/25 3 month CAD- 1.985% 178,131 BA-CDOR CAD 6,522,000 (63) 12/10/25 3 month CAD- 1.88375% 134,777 BA-CDOR CAD 29,606,000 (299) 11/2/25 1.965% 3 month CAD- (815,880) BA-CDOR CAD 11,374,000 (70) 11/6/20 3 month CAD- 1.36% 174,727 BA-CDOR CAD 13,653,000 (83) 11/13/20 1.295% 3 month CAD- (177,702) BA-CDOR CAD 13,860,000 (84) 11/25/20 3 month CAD- 1.225% 143,736 BA-CDOR CAD 6,271,000 (62) 11/27/25 3 month CAD- 1.86875% 126,142 BA-CDOR CAD 50,081,000 (141) 11/30/17 3 month CAD- 0.89% 130,121 BA-CDOR CAD 12,532,000 (75) 12/1/20 3 month CAD- 1.1575% 99,018 BA-CDOR CAD 39,501,000 (111) 12/3/17 3 month CAD- 0.91% 113,960 BA-CDOR CAD 24,202,000 (66) 12/16/17 0.825% 3 month CAD- (41,147) BA-CDOR CAD 24,292,000 (66) 12/16/17 0.8325% 3 month CAD- (43,895) BA-CDOR CAD 13,403,000 (77) 1/29/21 3 month CAD- 0.9575% (566) BA-CDOR Premier Income Trust 61 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CAD 9,969,000 $(58) 12/24/20 1.1575% 3 month CAD- $(75,506) BA-CDOR CAD 7,335,000 (69) 1/5/26 3 month CAD- 1.865% 134,652 BA-CDOR CAD 26,365,000 (69) 1/12/18 0.68% 3 month CAD- 11,161 BA-CDOR CAD 18,417,000 (104) 1/13/21 0.9665% 3 month CAD- (9,910) BA-CDOR CAD 12,246,000 (67) 1/21/21 0.8975% 3 month CAD- 24,526 BA-CDOR CAD 42,745,000 (113) 1/22/18 0.75625% 3 month CAD- (28,290) BA-CDOR CAD 2,312,000 (22) 1/27/26 1.631% 3 month CAD- (3,744) BA-CDOR CAD 5,886,000 (16) 1/27/18 3 month CAD- 0.73% 1,593 BA-CDOR CAD 2,234,000 (13) 1/27/21 3 month CAD- 0.9875% 2,360 BA-CDOR CAD 43,503,000 (116) 1/29/18 3 month CAD- 0.70617% (3,050) BA-CDOR CHF 32,650,000 (131) 5/5/17 6 month CHF- 0.60875% 26,792 LIBOR-BBA CHF 6,450,000 (91) 5/5/25 6 month CHF- 0.22% 197,759 LIBOR-BBA CHF 6,450,000 (93) 5/19/25 0.29% 6 month CHF- (242,314) LIBOR-BBA CHF 32,650,000 (134) 5/19/17 0.63% 6 month CHF- (27,110) LIBOR-BBA CHF 3,326,000 (47) 5/26/25 0.28% 6 month CHF- (120,966) LIBOR-BBA CHF 9,024,000 (76) 10/15/20 6 month CHF- 0.3855% (78,968) LIBOR-BBA CHF 5,536,000 (46) 10/15/20 6 month CHF- 0.3875% (47,872) LIBOR-BBA CHF 6,558,000 (91) 10/23/25 6 month CHF- 0.1425% 131,121 LIBOR-BBA CHF 33,002,000 (127) 10/9/17 0.685% 6 month CHF- 51,682 LIBOR-BBA CHF 13,107,000 (109) 10/9/20 6 month CHF- 0.3875% (115,028) LIBOR-BBA CHF 5,937,000 (49) 10/12/20 6 month CHF- 0.402% (47,412) LIBOR-BBA CHF 22,726,000 (89) 10/15/17 0.678% 6 month CHF- 38,754 LIBOR-BBA CHF 3,593,000 (48) 11/9/25 6 month CHF- 0.0875% 50,236 LIBOR-BBA 62Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CHF 4,442,000 $(36) 11/11/20 6 month CHF- 0.545% $(2,422) LIBOR-BBA CHF 1,770,000 (23) 11/12/25 6 month CHF- 0.04% 16,585 LIBOR-BBA CHF 1,921,000 (25) 11/12/25 6 month CHF- 0.0325% 16,562 LIBOR-BBA CHF 14,376,000 (54) 11/19/17 6 month CHF- 0.91% 34,171 LIBOR-BBA CHF 18,725,000 (69) 11/24/17 6 month CHF- 0.90% 39,305 LIBOR-BBA CHF 8,323,000 (66) 11/25/20 6 month CHF- 0.56% 2,153 LIBOR-BBA CHF 24,407,000 (90) 11/26/17 6 month CHF- 0.89375% 48,369 LIBOR-BBA CHF 15,047,000 (55) 12/2/17 6 month CHF- 0.9275% 38,621 LIBOR-BBA CHF 776,000 (10) 12/31/25 0.2125% 6 month CHF- (19,050) LIBOR-BBA CHF 8,110,000 (66) 12/32/20 0.3475% 6 month CHF- 74,253 LIBOR-BBA CHF 18,361,000 (68) 1/6/18 6 month CHF- 0.6525% (42,471) LIBOR-BBA CHF 6,781,000 (54) 1/8/21 6 month CHF- 0.3875% (46,795) LIBOR-BBA CHF 3,116,000 (41) 1/11/26 0.1625% 6 month CHF- (59,170) LIBOR-BBA CHF 18,556,000 (69) 1/18/18 0.7375% 6 month CHF- 10,228 LIBOR-BBA CHF 23,415,000 (87) 1/22/18 0.7575% 6 month CHF- 3,337 LIBOR-BBA CHF 5,054,000 (19) 1/29/18 6 month CHF- 0.725% (4,100) LIBOR-BBA CHF 1,124,000 (9) 1/29/21 0.455% 6 month CHF- 3,417 LIBOR-BBA CHF 293,000 (4) 1/29/26 0.0425% 6 month CHF- (1,832) LIBOR-BBA EUR 25,290,000 E (228,856) 3/16/26 6 month EUR- 1.00% 614,961 EURIBOR-REUTERS EUR 25,304,000 E 292,683 3/16/21 0.50% 6 month EUR- (276,935) EURIBOR- REUTERS EUR 1,504,000 E 10,416 0.25% 6 month EUR- (3,938) EURIBOR- REUTERS GBP 8,640,000 E (444,987) 3/16/26 6 month GBP- 2.25% 303,653 LIBOR-BBA GBP 18,944,000 E 340,076 3/16/21 1.75% 6 month GBP- (425,454) LIBOR-BBA Premier Income Trust63 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) GBP 99,672,000 E $1,332,530 3/16/18 1.50% 6 month GBP- $(660,059) LIBOR-BBA JPY 293,484,000 (43) 11/13/45 6 month JPY- 1.32125% 176,587 LIBOR-BBA JPY 375,884,000 (90) 11/26/35 6 month JPY- 1.09% 149,911 LIBOR-BBA JPY 293,484,000 (44) 1/5/46 1.22015% 6 month JPY- (104,779) LIBOR-BBA JPY 375,884,000 (100) 1/5/36 1.00875% 6 month JPY- (96,113) LIBOR-BBA NOK 30,719,000 (46) 1/6/26 6 month NOK- 1.81% 65,404 NIBOR-NIBR NOK 49,229,000 (45) 1/21/21 1.175% 6 month NOK- (17,586) NIBOR-NIBR NOK 4,362,000 (4) 1/29/21 6 month NOK- 1.1787% 1,530 NIBOR-NIBR NOK 83,048,000 (36) 12/28/17 0.945% 6 month NOK- (11,635) NIBOR-NIBR NOK 56,284,000 60 12/22/20 1.255% 6 month NOK- (50,722) NIBOR-NIBR NOK 189,023,000 (4,101) 12/22/17 6 month NOK- 0.93% 18,304 NIBOR-NIBR NOK 174,886,000 16,165 12/22/25 6 month NOK- 1.86% 488,749 NIBOR-NIBR NOK 78,494,000 (34) 12/31/17 0.935% 6 month NOK- (10,712) NIBOR-NIBR NOK 24,609,000 (36) 1/8/26 1.775% 6 month NOK- (42,816) NIBOR-NIBR NOK 53,663,000 (48) 1/11/21 1.155% 6 month NOK- (16,679) NIBOR-NIBR NOK 99,302,000 (42) 1/11/18 0.87% 6 month NOK- 141 NIBOR-NIBR NOK 122,189,000 (51) 1/12/18 0.885% 6 month NOK- (3,985) NIBOR-NIBR NOK 36,216,000 (54) 1/22/26 1.685% 6 month NOK- (24,393) NIBOR-NIBR NOK 425,000 (1) 1/29/26 1.685% 6 month NOK- (270) NIBOR-NIBR NOK 30,756,000 (13) 1/29/18 6 month NOK- 0.8925% 223 NIBOR-NIBR NZD 18,967,000 (47) 1/13/18 2.775% 3 month NZD- (34,091) BBR-FRA NZD 9,674,000 (24) 1/13/18 2.7675% 3 month NZD- (16,486) BBR-FRA NZD 44,387,000 (233) 1/15/21 3.11% 3 month NZD- (226,130) BBR-FRA 64 Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) NZD 4,473,000 $(38) 2/2/26 3.41% 3 month NZD- $454 BBR-FRA NZD 15,649,000 (38) 1/14/18 3 month NZD- 2.7475% 22,454 BBR-FRA NZD 15,895,000 (84) 1/14/21 3.12% 3 month NZD- (85,549) BBR-FRA NZD 74,438,000 (182) 1/15/18 2.7525% 3 month NZD- (114,072) BBR-FRA NZD 13,659,000 (118) 1/15/26 3 month NZD- 3.575% 127,831 BBR-FRA NZD 6,254,000 (38) 1/27/21 3 month NZD- 3.00% 10,312 BBR-FRA NZD 17,164,000 (42) 1/27/18 3 month NZD- 2.66% 6,840 BBR-FRA NZD 593,000 (5) 1/29/26 3.4225% 3 month NZD- (497) BBR-FRA NZD 281,000 (1) 1/29/21 3 month NZD- 2.99% 418 BBR-FRA NZD 1,842,000 (4) 1/29/18 3 month NZD- 2.66% 1,044 BBR-FRA SEK 100,026,000 (98) 10/9/20 0.5036% 3 month SEK- (130,935) STIBOR-SIDE SEK 46,488,000 (45) 10/23/20 0.498% 3 month SEK- (54,980) STIBOR-SIDE SEK 65,063,000 (99) 11/12/25 3 month SEK- 1.4375% 173,414 STIBOR-SIDE SEK 28,214,000 (43) 11/27/25 3 month SEK- 1.3125% 32,227 STIBOR-SIDE SEK 40,835,000 (38) 12/3/20 3 month SEK- 0.4075% 22,821 STIBOR-SIDE SEK 20,902,000 (32) 12/9/25 3 month SEK- 1.5075% 67,777 STIBOR-SIDE SEK 51,924,000 (49) 12/14/20 3 month SEK- 0.54% 66,040 STIBOR-SIDE SEK 49,158,000 (47) 1/7/21 0.685% 3 month SEK- (95,377) STIBOR-SIDE SEK 48,817,000 (46) 1/12/21 3 month SEK- 0.5812% 63,981 STIBOR-SIDE SEK 46,664,000 (44) 1/25/21 0.435% 3 month SEK- (17,102) STIBOR-SIDE SEK 1,553,000 (1) 1/29/21 3 month SEK- 0.45125% 686 STIBOR-SIDE SEK 6,852,000 (11) 1/29/26 1.335% 3 month SEK- (5,527) STIBOR-SIDE Total E Extended effective date. Premier Income Trust 65 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $942,966 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(14,412) USD-LIBOR) 4.00% 30 year Fannie Mae pools 345,088 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,583 USD-LIBOR) 4.00% 30 year Fannie Mae pools 831,581 — 1/12/39 6.00% (1 month Synthetic TRS Index (5,598) USD-LIBOR) 6.00% 30 year Fannie Mae pools 835,132 — 1/12/40 4.00% (1 month Synthetic MBX Index 6,251 USD-LIBOR) 4.00% 30 year Fannie Mae pools 104,757 — 1/12/38 6.50% (1 month Synthetic TRS Index (498) USD-LIBOR) 6.50% 30 year Fannie Mae pools 450,855 — 1/12/41 5.00% (1 month Synthetic MBX Index (2,663) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,035,253 — 1/12/40 4.00% (1 month Synthetic MBX Index 15,233 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,893,607 — 1/12/40 4.50% (1 month Synthetic MBX Index 19,239 USD-LIBOR) 4.50% 30 year Fannie Mae pools 985,627 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (4,704) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,358,173 — 1/12/41 5.00% (1 month Synthetic TRS Index (17,919) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 817,595 — 1/12/41 5.00% (1 month Synthetic TRS Index (10,787) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,036,854 — 1/12/41 5.00% (1 month Synthetic TRS Index (13,680) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,550,751 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,378) USD-LIBOR) 6.50% 30 year Fannie Mae pools 222,528 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,059) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,689,752 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 46,381 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,371,473 — 1/12/43 3.50% (1 month Synthetic TRS Index (18,750) USD-LIBOR) 3.50% 30 year Fannie Mae pools 66 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $5,018,740 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $75,913 USD-LIBOR 4.00% 30 year Fannie Mae pools 6,997,107 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (23,935) USD-LIBOR 5.50% 30 year Fannie Mae pools 4,555,764 — 1/12/40 5.00% (1 month Synthetic MBX Index 21,505 USD-LIBOR) 5.00% 30 year Fannie Mae pools 27,505,845 — 1/12/41 5.00% (1 month Synthetic MBX Index 134,121 USD-LIBOR) 5.00% 30 year Fannie Mae pools 16,012,099 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (63,024) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 6,626,000 — 9/15/17 (0.4975%) Eurostat Eurozone (27,140) HICP excluding tobacco EUR 3,313,000 — 9/15/17 (0.46%) Eurostat Eurozone (10,849) HICP excluding tobacco EUR 4,713,000 — 9/15/17 (0.435%) Eurostat Eurozone (12,851) HICP excluding tobacco Citibank, N.A. $1,618,948 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,894 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,683,613 — 1/12/41 5.00% (1 month Synthetic MBX Index 17,962 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,410,719 — 1/12/41 5.00% (1 month Synthetic MBX Index 16,631 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 1,227,871 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,987 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,177,711 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,636) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,167,637 — 1/12/41 5.00% (1 month Synthetic TRS Index (28,599) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,258,976 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 28,396 USD-LIBOR 5.00% 30 year Fannie Mae pools Premier Income Trust 67 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $2,479,378 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $31,167 USD-LIBOR 5.00% 30 year Fannie Mae pools 2,314,838 — 1/12/41 5.00% (1 month Synthetic MBX Index (30,542) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,289,756 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,509) USD-LIBOR) 4.00% 30 year Fannie Mae pools 103,368 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,564) USD-LIBOR) 4.00% 30 year Fannie Mae pools 96,155 — 1/12/44 3.50% (1 month Synthetic TRS Index (1,390) USD-LIBOR) 3.50% 30 year Fannie Mae pools 843,684 — 1/12/44 3.50% (1 month Synthetic TRS Index (12,194) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,614,298 — 1/12/43 3.50% (1 month Synthetic TRS Index (22,070) USD-LIBOR) 3.50% 30 year Fannie Mae pools 444,855 — 1/12/43 3.50% (1 month Synthetic TRS Index (6,082) USD-LIBOR) 3.50% 30 year Fannie Mae pools 254,480 — 1/12/43 3.50% (1 month Synthetic TRS Index (3,479) USD-LIBOR) 3.50% 30 year Fannie Mae pools 7,623,838 — 1/12/45 4.00% (1 month Synthetic TRS Index (153,438) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,733,851 — 1/12/45 4.00% (1 month Synthetic TRS Index (55,022) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,675,469 — 1/12/45 3.50% (1 month Synthetic TRS Index (50,785) USD-LIBOR) 3.50% 30 year Fannie Mae pools Deutsche Bank AG 1,177,711 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,636) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 1,213,608 — 1/12/39 6.00% (1 month Synthetic TRS Index (8,170) USD-LIBOR) 6.00% 30 year Fannie Mae pools 487,867 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,321) USD-LIBOR) 6.50% 30 year Fannie Mae pools 68 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,339,655 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(35,758) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,339,655 — 1/12/42 4.00% (1 month Synthetic TRS Index (35,758) USD-LIBOR) 4.00% 30 year Fannie Mae pools 745,962 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,936) USD-LIBOR 6.50% 30 year Fannie Mae pools 280,236 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,103) USD-LIBOR 6.50% 30 year Fannie Mae pools 582,625 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,922) USD-LIBOR) 6.00% 30 year Fannie Mae pools 87,627 — 1/12/39 6.00% (1 month Synthetic TRS Index (590) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,531,188 — 1/12/40 4.00% (1 month Synthetic TRS Index (23,875) USD-LIBOR) 4.00% 30 year Fannie Mae pools 586,179 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,946) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,172,300 — 1/12/39 6.00% (1 month Synthetic TRS Index (7,892) USD-LIBOR) 6.00% 30 year Fannie Mae pools 35,096 — 1/12/38 6.50% (1 month Synthetic TRS Index (167) USD-LIBOR) 6.50% 30 year Fannie Mae pools 525,848 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,070) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,021,959 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,022) USD-LIBOR 6.50% 30 year Fannie Mae pools 630,959 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,483) USD-LIBOR 6.50% 30 year Fannie Mae pools 48,345 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (190) USD-LIBOR 6.50% 30 year Fannie Mae pools 128,959 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (508) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,325,433 — 1/12/42 4.00% (1 month Synthetic TRS Index (81,390) USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 69 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $4,608,694 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(70,436) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,737,038 — 1/12/41 4.00% (1 month Synthetic TRS Index (56,526) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,536,575 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 44,456 USD-LIBOR 5.00% 30 year Fannie Mae pools 7,792,000 — 2/24/25 (2.01%) USA Non Revised (339,345) Consumer Price Index-Urban (CPI-U) 4,077,291 — 1/12/44 3.50% (1 month Synthetic TRS Index (58,930) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,229,730 — 1/12/44 3.50% (1 month Synthetic TRS Index (46,680) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,704,429 — 1/12/44 3.50% (1 month Synthetic TRS Index (24,634) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,759,000 — 3/12/25 (1.925%) USA Non Revised (54,758) Consumer Price Index-Urban (CPI-U) 2,712,858 — 1/12/45 4.00% (1 month Synthetic TRS Index (54,599) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,763,667 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 37,784 USD-LIBOR 3.50% 30 year Fannie Mae pools EUR 23,854,000 — 8/10/17 (0.63%) Eurostat Eurozone (173,652) HICP excluding tobacco EUR 7,876,000 — 8/11/17 (0.63%) Eurostat Eurozone (57,344) HICP excluding tobacco EUR 6,626,000 — 8/31/17 (0.27%) Eurostat Eurozone 4,005 HICP excluding tobacco EUR 6,626,000 — 9/1/17 (0.37%) Eurostat Eurozone (10,487) HICP excluding tobacco EUR 6,626,000 — 9/10/20 (0.7975%) Eurostat Eurozone (42,063) HICP excluding tobacco EUR 3,884,000 — 1/26/21 (0.75%) Eurostat Eurozone 4,376 HICP excluding tobacco 70 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. GBP 4,513,000 $— 2/20/25 (2.895%) GBP Non-revised UK $145,633 Retail Price Index GBP 1,018,000 — 3/10/25 (2.8675%) GBP Non-revised UK 20,611 Retail Price Index JPMorgan Chase Bank N.A. $6,939,446 — 1/12/41 4.00% (1 month Synthetic TRS Index (104,965) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,026,335 — 1/12/41 4.00% (1 month Synthetic TRS Index (60,902) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,338,420 — 1/12/41 4.00% (1 month Synthetic TRS Index (20,245) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,737,374 — 1/12/41 4.00% (1 month Synthetic TRS Index (56,531) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,536,575 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 44,456 USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 3,313,000 — 9/4/20 (0.8675%) Eurostat Eurozone (34,160) HICP excluding tobacco EUR 3,313,000 — 9/7/20 (0.85%) Eurostat Eurozone (30,872) HICP excluding tobacco EUR 4,155,000 — 1/27/21 (0.755%) Eurostat Eurozone 3,511 HICP excluding tobacco EUR 3,418,000 — 1/26/21 (0.75%) Eurostat Eurozone 3,851 HICP excluding tobacco Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $9,980 $146,000 5/11/63 300 bp $(3,075) Index CMBX NA BBB– BBB–/P 19,586 325,000 5/11/63 300 bp (9,475) Index Premier Income Trust 71 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. cont. CMBX NA BBB– BBB–/P $40,127 $650,000 5/11/63 300 bp $(17,993) Index CMBX NA BBB– BBB–/P 38,247 671,000 5/11/63 300 bp (21,752) Index Credit Suisse International CMBX NA BB Index — (104,332) 5,911,000 5/11/63 (500 bp) 654,213 CMBX NA BB Index — (3,146) 324,000 1/17/47 (500 bp) 52,267 CMBX NA BBB– BBB–/P 13,244 1,209,000 5/11/63 300 bp (94,860) Index CMBX NA BBB– BBB–/P 46,018 3,179,000 5/11/63 300 bp (238,237) Index CMBX NA BBB– BBB–/P 73,010 5,559,000 5/11/63 300 bp (424,057) Index CMBX NA BBB– BBB–/P 16,123 377,000 1/17/47 300 bp (32,856) Index CMBX NA BBB– BBB–/P 17,212 408,000 1/17/47 300 bp (35,794) Index CMBX NA BBB– BBB–/P 18,957 471,000 1/17/47 300 bp (42,234) Index CMBX NA BBB– BBB–/P 13,663 474,000 1/17/47 300 bp (47,918) Index CMBX NA BBB– BBB–/P 41,272 703,000 1/17/47 300 bp (50,059) Index CMBX NA BBB– BBB–/P 41,840 720,000 1/17/47 300 bp (51,700) Index CMBX NA BBB– BBB–/P 32,059 767,000 1/17/47 300 bp (67,587) Index CMBX NA BBB– BBB–/P 57,771 842,000 1/17/47 300 bp (51,619) Index CMBX NA BBB– BBB–/P 25,541 977,000 1/17/47 300 bp (101,388) Index CMBX NA BBB– BBB–/P 41,045 1,424,000 1/17/47 300 bp (143,956) Index CMBX NA BBB– BBB–/P 65,799 1,571,000 1/17/47 300 bp (138,300) Index CMBX NA BBB– BBB–/P 368,209 3,335,000 1/17/47 300 bp (65,063) Index CMBX NA BBB– BBB–/P 307,478 8,639,000 1/17/47 300 bp (814,872) Index CMBX NA BBB– BBB–/P 905,365 26,395,000 1/17/47 300 bp (2,523,784) Index 72 Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International CMBX NA BBB– BBB–/P $(2,269) $328,000 5/11/63 300 bp $(31,597) Index CMBX NA BBB– BBB–/P 1,834 68,000 1/17/47 300 bp (7,001) Index CMBX NA BBB– BBB–/P 1,683 169,000 1/17/47 300 bp (20,273) Index CMBX NA BBB– BBB–/P 678 190,000 1/17/47 300 bp (24,006) Index CMBX NA BBB– BBB–/P 681 191,000 1/17/47 300 bp (24,133) Index CMBX NA BBB– BBB–/P 1,714 401,000 1/17/47 300 bp (50,382) Index CMBX NA BBB– BBB–/P 1,430 401,000 1/17/47 300 bp (50,667) Index CMBX NA BBB– BBB–/P 1,430 401,000 1/17/47 300 bp (50,667) Index CMBX NA BBB– BBB–/P 2,668 680,000 1/17/47 300 bp (85,676) Index CMBX NA BB Index — (7,082) 828,000 5/11/63 (500 bp) 99,173 CMBX NA BB Index — (5,185) 489,000 5/11/63 (500 bp) 57,567 CMBX NA BB Index — (2,651) 276,000 5/11/63 (500 bp) 32,768 CMBX NA BB Index — 5,834 258,000 5/11/63 (500 bp) 38,942 CMBX NA BB Index — 1,936 115,000 5/11/63 (500 bp) 16,693 CMBX NA BB Index — 861 84,000 5/11/63 (500 bp) 11,641 CMBX NA BB Index — 100 82,000 5/11/63 (500 bp) 10,622 CMBX NA BB Index — (3,352) 324,000 1/17/47 (500 bp) 52,061 CMBX NA BB Index — (299) 150,000 1/17/47 (500 bp) 25,355 CMBX NA BBB– — (45,547) 534,000 5/11/63 (300 bp) 2,290 Index CMBX NA BBB– BBB–/P (206) 77,000 5/11/63 300 bp (7,091) Index CMBX NA BBB– BBB–/P (514) 128,000 5/11/63 300 bp (11,959) Index CMBX NA BBB– BBB–/P (1,365) 170,000 5/11/63 300 bp (16,566) Index CMBX NA BBB– BBB–/P (1,815) 181,000 5/11/63 300 bp (18,000) Index CMBX NA BBB– BBB–/P (3,299) 198,000 5/11/63 300 bp (21,004) Index CMBX NA BBB– BBB–/P (2,967) 272,000 5/11/63 300 bp (27,288) Index CMBX NA BBB– BBB–/P (5,315) 530,000 5/11/63 300 bp (52,706) Index Premier Income Trust 73 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– BBB–/P $6,683 $585,000 5/11/63 300 bp $(45,626) Index CMBX NA BBB– BBB–/P 14,507 349,000 1/17/47 300 bp (30,834) Index CMBX NA BBB– BBB–/P 17,607 408,000 1/17/47 300 bp (35,399) Index CMBX NA BBB– BBB–/P 16,424 408,000 1/17/47 300 bp (36,582) Index CMBX NA BBB– BBB–/P 16,424 408,000 1/17/47 300 bp (36,582) Index CMBX NA BBB– BBB–/P 9,570 454,000 1/17/47 300 bp (49,412) Index CMBX NA BBB– BBB–/P 13,682 457,000 1/17/47 300 bp (45,690) Index CMBX NA BBB– BBB–/P 23,756 575,000 1/17/47 300 bp (50,946) Index CMBX NA BBB– BBB–/P 89,605 646,000 1/17/47 300 bp 5,679 Index CMBX NA BBB– BBB–/P 21,210 700,000 1/17/47 300 bp (69,731) Index CMBX NA BBB– BBB–/P 25,565 863,000 1/17/47 300 bp (86,553) Index CMBX NA BBB– BBB–/P 45,151 1,417,000 1/17/47 300 bp (138,941) Index CMBX NA BBB– BBB–/P 66,630 2,152,000 1/17/47 300 bp (212,950) Index JPMorgan Securities LLC CMBX NA BBB– — (5,106) 949,000 5/11/63 (300 bp) 79,750 Index CMBX NA BBB– — (22,410) 934,000 5/11/63 (300 bp) 61,106 Index CMBX NA BBB– — (12,033) 467,000 5/11/63 (300 bp) 29,725 Index CMBX NA BBB– BBB–/P 25,838 467,000 1/17/47 300 bp (34,833) Index CMBX NA BBB– BBB–/P 21,709 856,000 1/17/47 300 bp (89,500) Index CMBX NA BBB– BBB–/P 49,261 934,000 1/17/47 300 bp (72,081) Index CMBX NA BBB– BBB–/P 24,809 949,000 1/17/47 300 bp (98,482) Index Total 74 Premier Income Trust *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at January 31, 2016. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $23,241 Energy 301 —­ 460 Total common stocks —­ Convertible bonds and notes —­ 293,888 —­ Corporate bonds and notes —­ 182,128,303 10 Foreign government and agency bonds and notes —­ 55,338,859 —­ Mortgage-backed securities —­ 283,747,344 14,612,756 Preferred stocks 413,944 219,750 —­ Purchased options outstanding —­ 688,470 —­ Purchased swap options outstanding —­ 4,448,799 —­ Senior loans —­ 9,020,248 —­ U.S. government and agency mortgage obligations —­ 424,985,165 —­ Short-term investments 12,299,174 31,852,792 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(1,905,304) $—­ Futures contracts 55,542 —­ —­ Written options outstanding —­ (564,502) —­ Written swap options outstanding —­ (7,643,484) —­ Forward premium swap option contracts —­ (506,646) —­ TBA sale commitments —­ (209,787,819) —­ Interest rate swap contracts —­ (11,579,196) —­ Total return swap contracts —­ (1,405,477) —­ Credit default contracts —­ (7,852,818) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. Premier Income Trust 75 During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 7/31/15 premiums (loss) tion) # purchases from sales Level 3† Level 3† 1/31/16 Common stocks*: Consumer cyclicals $23,241 $—­ $—­ $— $—­ $—­ $—­ $—­ $23.241 Energy 1,836 —­ —­ (1,376)­ —­ —­ —­ —­ 460 Total common stocks $—­ $—­ $—­ $—­ $—­ $—­ Corporate bonds and notes $13 —­ —­ (3) —­ —­ —­ —­ $10 Mortgage- backed securities $7,399,831 (595,087) 6,010 (253,235) 10,816,059 (475,860) —­ (2,284,962) $14,612,756 Totals $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $(182,601) related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Level 3 securities which are fair valued by Putnam Management, are not material to the fund. The accompanying notes are an integral part of these financial statements. 76 Premier Income Trust Statement of assets and liabilities 1/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,057,596,040) $1,007,774,330 Affiliated issuers (identified cost $12,299,174) (Notes 1 and 5) 12,299,174 Cash 961,094 Foreign currency (cost $548,713) (Note 1) 548,481 Dividends, interest and other receivables 9,235,561 Receivable for investments sold 2,964,953 Receivable for sales of delayed delivery securities (Note 1) 161,645,893 Receivable for variation margin (Note 1) 5,873,126 Unrealized appreciation on forward premium swap option contracts (Note 1) 885,612 Unrealized appreciation on forward currency contracts (Note 1) 1,497,933 Unrealized appreciation on OTC swap contracts (Note 1) 2,149,392 Premium paid on OTC swap contracts (Note 1) 228,893 Total assets LIABILITIES Payable for investments purchased 1,761,953 Payable for purchases of delayed delivery securities (Note 1) 372,040,508 Payable for shares of the fund repurchased 785,411 Payable for compensation of Manager (Note 2) 1,102,685 Payable for investor servicing fees (Note 2) 50,967 Payable for custodian fees (Note 2) 58,762 Payable for Trustee compensation and expenses (Note 2) 262,040 Payable for administrative services (Note 2) 5,910 Payable for variation margin (Note 1) 6,386,393 Distributions payable to shareholders 2,928,694 Unrealized depreciation on OTC swap contracts (Note 1) 9,152,602 Premium received on OTC swap contracts (Note 1) 2,701,826 Unrealized depreciation on forward currency contracts (Note 1) 3,403,237 Unrealized depreciation on forward premium swap option contracts (Note 1) 1,392,258 Written options outstanding, at value (premiums $13,069,708) (Notes 1 and 3) 8,207,986 TBA sale commitments, at value (proceeds receivable $209,208,008) (Note 1) 209,787,819 Other accrued expenses 169,809 Total liabilities Net assets (Continued on next page) Premier Income Trust 77 Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $902,221,588 Undistributed net investment income (Note 1) 19,541,121 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (272,364,785) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (63,532,342) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($585,865,582 divided by 112,127,035 shares) $5.23 The accompanying notes are an integral part of these financial statements. 78 Premier Income Trust Statement of operations Six months ended 1/31/16 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $745) (including interest income of $21,707 from investments in affiliated issuers) (Note 5) $19,243,456 Dividends 36,594 Total investment income EXPENSES Compensation of Manager (Note 2) 2,297,207 Investor servicing fees (Note 2) 158,898 Custodian fees (Note 2) 73,522 Trustee compensation and expenses (Note 2) 24,981 Administrative services (Note 2) 9,809 Other 227,930 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (10,710,923) Net increase from payments by affiliates (Note 2) 1,502 Net realized loss on swap contracts (Note 1) (16,843,171) Net realized gain on futures contracts (Note 1) 385,893 Net realized gain on foreign currency transactions (Note 1) 1,665,104 Net realized gain on written options (Notes 1 and 3) 9,103,081 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (2,711,507) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (38,612,645) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Premier Income Trust 79 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 1/31/16* Year ended 7/31/15 Operations: Net investment income $16,487,703 $34,045,484 Net realized gain (loss) on investments and foreign currency transactions (16,398,514) 10,880,728 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (41,324,152) (70,117,624) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (17,847,998) (37,829,741) Decrease from shares repurchased (Note 4) (24,945,651) (42,902,048) Total decrease in net assets NET ASSETS Beginning of period 669,894,194 775,817,395 End of period (including undistributed net investment income of $19,541,121 and $20,901,416, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 117,160,420 125,224,458 Shares repurchased (Note 4) (5,033,385) (8,064,038) Shares outstanding at end of period 112,127,035 117,160,420 * Unaudited. The accompanying notes are an integral part of these financial statements. 80 Premier Income Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 1/31/16 7/31/15 7/31/14 7/31/13 7/31/12 7/31/11 Net asset value, beginning of period Investment operations: Net investment income a .14 .28 .32 .32 .27 .45 Net realized and unrealized gain (loss) on investments (.50) (.49) .17 .19 (.28) .09 Total from investment operations Less distributions: From net investment income (.16) (.31) (.31) (.33) (.34) (.68) From return of capital — (.06) — Total distributions Increase from shares repurchased — — Net asset value, end of period Market price, end of period Total return at market price (%) b (4.28)* RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .44* .87 .90 .86 .88 .85 Ratio of net investment income to average net assets (%) 2.60* 4.74 5.23 5.49 4.80 7.16 Portfolio turnover (%) 422* d 654 d 189 e 215 e 153 e 294 e * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Portfolio turnover includes TBA purchase and sale commitments. e Portfolio turnover excludes TBA purchase and sales commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % July 31, 2014 485% July 31, 2013 586 July 31, 2012 458 July 31, 2011 468 The accompanying notes are an integral part of these financial statements. Premier Income Trust 81 Notes to financial statements 1/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through January 31, 2016. Putnam Premier Income Trust (the fund) is a non-diversified Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The goal of the fund is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 82 Premier Income Trust that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of Premier Income Trust 83 investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and for gaining exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. 84 Premier Income Trust An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors, for hedging inflation, and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin Premier Income Trust 85 on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. 86 Premier Income Trust Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $14,958,810 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $15,511,047 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2015, the fund had a capital loss carryover of $228,161,332 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $42,578,026 $23,002,897 $65,580,923 * 17,302,669 N/A 17,302,669 July 31, 2016 58,742,308 N/A 58,742,308 July 31, 2017 86,535,432 N/A 86,535,432 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Premier Income Trust 87 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $14,742,315 recognized during the period between November 1, 2014 and July 31, 2015 to its fiscal year ending July 31, 2016. The aggregate identified cost on a tax basis is $1,081,746,455, resulting in gross unrealized appreciation and depreciation of $8,812,868 and $70,485,819, respectively, or net unrealized depreciation of $61,672,951. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net net assets, assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net net assets, assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net net assets, assets, 0.550% of the next $5 billion of average net 0.450% of the next $5 billion of average net assets, assets, 0.525% of the next $5 billion of average net 0.440% of the next $5 billion of average net assets, assets, 0.505% of the next $5 billion of average net 0.430% of the next $8.5 billion of average assets, net assets and 0.490% of the next $5 billion of average net 0.420% of any excess thereafter. assets, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $1,502 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had not material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. 88 Premier Income Trust Each Independent Trustee of the fund receives an annual Trustee fee, of which $431, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $3,474,835,394 $3,523,958,126 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period USD 1,562,930,450 $8,693,980 $261,000,000 $1,591,875 EUR — $— $— $— Options opened USD 3,528,648,200 18,572,301 914,000,000 4,857,344 EUR 21,077,200 808,309 — — Options exercised USD (459,703,900) (3,474,383) — — EUR — Options expired USD (1,955,941,450) (4,496,138) — — EUR — Options closed USD (1,289,697,300) (8,810,142) (789,000,000) (4,673,438) EUR — Written options outstanding at the end of the reporting period USD 1,386,236,000 $10,485,618 $386,000,000 $1,775,781 EUR 21,077,200 $808,309 $— $— Premier Income Trust 89 Note 4: Shares repurchased In September 2015, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2015 (based on shares outstanding as of October 7, 2014). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 5,033,385 common shares for an aggregate purchase price of $24,945,651, which reflects a weighted-average discount from net asset value per share of 10.59%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned approximately 2,299 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $12,024 based on net asset value. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $28,926,448 $101,809,185 $118,436,459 $21,707 $12,299,174 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 90 Premier Income Trust Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $142,700,000 Purchased swap option contracts (contract amount) $1,637,400,000 Written TBA commitment option contracts (contract amount) (Note 3) $274,700,000 Written swap option contracts (contract amount) (Note 3) $1,750,200,000 Futures contracts (number of contracts) 400 Forward currency contracts (contract amount) $477,700,000 OTC interest rate swap contracts (notional) $106,100,000 Centrally cleared interest rate swap contracts (notional) $3,664,800,000 OTC total return swap contracts (notional) $286,500,000 OTC credit default contracts (notional) $85,800,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $1,426,585 Payables $9,279,403 Foreign exchange contracts Receivables 1,497,933 Payables 3,403,237 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 36,519,459* depreciation 53,025,953* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Premier Income Trust 91 The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $610,143 $610,143 Foreign exchange contracts — — 1,751,107 — $1,751,107 Interest rate contracts (3,411,480) 385,893 — (17,453,314) $(20,478,901) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(5,940,306) $(5,940,306) Foreign exchange contracts — — (2,688,671) — $(2,688,671) Interest rate contracts (52,717) (645,311) — 837,533 $139,505 Total 92 Premier Income Trust This page left blank intentionally. Premier Income Trust 93 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $— $66,313 $— $115,281 $— $— $— $— $— $— $181,594 Centrally cleared interest rate swap contracts § — — 5,873,126 — 5,873,126 OTC Total return swap contracts* # — 321,226 — 42,487 65,550 — 256,865 — 51,818 — 737,946 OTC Credit default contracts* # — 813,958 — 402,497 — — 210,130 — 1,426,585 Futures contracts § — Forward currency contracts # 34,675 146,962 — 52,355 319,663 26,867 296,069 160,317 241,582 — — 51,742 79,100 63,448 25,153 1,497,933 Forward premium swap option contracts # — 885,612 — 885,612 Purchased swap options** # — 1,295,266 — 574,511 442,039 — 2,136,983 — 4,448,799 Purchased options** # — 688,470 — 688,470 Total Assets $— Liabilities: OTC Interest rate swap contracts* # — 399,442 — 399,442 Centrally cleared interest rate swap contracts § — — 6,347,460 — 6,347,460 OTC Total return swap contracts* # — 235,247 — — 389,310 4,636 1,206,555 — 307,675 — 2,143,423 OTC Credit default contracts* # 160,235 — — — 7,008,890 — 1,693,765 — — 416,513 — 9,279,403 Futures contracts § — 38,933 — 38,933 Forward currency contracts # 307,963 525,540 — 202,780 257,471 171,472 273,658 183,092 282,867 — — 666,493 213,350 144,591 173,960 3,403,237 Forward premium swap option contracts # — 1,392,258 — 1,392,258 Written swap options # — 1,380,390 — 737,772 581,278 — 1,876,935 — 3,067,109 — 7,643,484 Written options # — 564,502 — 564,502 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(433,523) $(377,723) $— $(209,874) $(6,595,739) $(149,241) $(1,892,186) $— $(3,992,096) $(206,383) $— $(614,751) $(134,250) $(71,993) $— Net amount $— $— $(474,334) $(61,325) $— $— $— $(22,775) $(38,994) $— $(38,933) $— $— $(9,150) $(148,807) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 94 Premier Income Trust Premier Income Trust 95 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 96 Premier Income Trust Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund Global Asset Allocation Funds — four RetirementReady® 2030 Fund investment portfolios that spread your RetirementReady® 2025 Fund money across a variety of stocks, bonds, and RetirementReady® 2020 Fund money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Premier Income Trust 97 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer 98 Premier Income Trust Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Premier Income Trust 99 This page left blank intentionally. 100 Premier Income Trust Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) During the period, Kevin Murphy was removed as a Portfolio Manager for the fund. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** August 1 — August 31, 2015	967,158	$5.01	967,158	5,275,270 September 1 — September 30, 2015	1,065,064	$4.96	1,065,064	4,210,206 October 1 — October 7, 2015	— — — 4,210,206 October 8 — October 31, 2015	896,515	$5.05	896,515	10,616,305 November 1 — November 30, 2015	461,352	$5.06	461,352	10,154,953 December 1 — December 31, 2015	883,146	$4.93	883,146	9,271,807 January 1 — January 31, 2016	760,150	$4.75	760,150	8,511,657 *
